                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 1 of 67



                                           1    David Martinez, State Bar No. 193183
                                                DMartinez@RobinsKaplan.com
                                           2    ROBINS KAPLAN LLP
                                                2049 Century Park East, Suite 3400
                                           3    Los Angeles, CA 90067-3208
                                                Telephone: 310-552-0130
                                           4    Facsimile: 310-229-5800

                                           5    Tara Sutton (pro hac vice to be submitted)
                                                TSutton@RobinsKaplan.com
                                           6    Gary Wilson, State Bar No. 139358
                                                GWilson@RobinsKaplan.com
                                           7    Philip Sieff (pro hac vice to be submitted)
                                                PSieff@RobinsKaplan.com
                                           8    Jason DePauw (pro hac vice to be submitted)
                                                JDePauw@RobinsKaplan.com
                                           9    Rashanda Bruce (pro hac vice to be submitted)
                                                RBruce@RobinsKaplan.com
                                          10    ROBINS KAPLAN LLP
                                                800 LaSalle Avenue, Suite 2800
R OBINS K APLAN LLP




                                          11    Minneapolis, MN 55402
                                                Telephone: 612-349-8500
            A TTORNEYS A T L AW




                                          12    Facsimile: 612-339-4181
                          L OS A NGELES




                                          13    Attorneys for Plaintiffs

                                          14                                UNITED STATES DISTRICT COURT

                                          15                               NORTHERN DISTRICT OF CALIFORNIA

                                          16    BRIAN KELLEY and ROBIN KELLEY,                      Case No. 3:20-cv-06942
                                                Individually, and as Personal Representatives and
                                          17    General Co-Administrators of THE ESTATE OF          COMPLAINT FOR DAMAGES:
                                                J.K., their minor child, deceased;                  1. WRONGFUL DEATH
                                          18
                                                J.O., a minor, Individually, and as Successor-in-   2. STRICT PRODUCTS LIABILITY
                                          19    Interest to THE ESTATE OF H.H., deceased, and           – DEFECTIVE DESIGN
                                                as Successor-in-Interest to THE ESTATE OF           3. STRICT PRODUCTS LIABILITY
                                          20    SARA SCHNEIDER, deceased, by and through                –MANUFACTURING DEFECT
                                                his Guardian ad Litem, JUDY SCHNEIDER,              4. STRICT PRODUCTS LIABILITY
                                          21                                                            – FAILURE TO WARN
                                                                        Plaintiffs,                 5. NEGLIGENCE
                                          22           v.
                                                                                                    6. BREACH OF EXPRESS
                                          23    AW DISTRIBUTING, INC.; AW PRODUCT                       WARRANTY
                                                SALES & MARKETING, INC.; AW & HO                    7. BREACH OF IMPLIED
                                          24    (HOLDINGS), INC.; KENNIC HO; ALICE HO;                  WARRANTY
                                                WALMART INC.; WAL-MART STORES, INC.;                8. UNFAIR BUSINESS PRACTICES
                                          25    WAL-MART STORES EAST, LP; WAL-MART                  9. FALSE ADVERTISING
                                                STORES EAST, LLC; AND JOHN DOE
                                          26    COMPANY DEFENDANTS #1–10,                           10. PUBLIC NUISANCE
                                                                                                    11. SURVIVAL ACTION
                                          27                            Defendants.                 12. NEGLIGENT INFLICTION OF
                                                                                                        EMOTIONAL DISTRESS
                                          28
                                               Case No. 3:20-cv-06942                   -1-
                                                                                                                             COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 2 of 67



                                           1
                                                                                                             JURY TRIAL DEMAND
                                           2

                                           3

                                           4

                                           5           Plaintiffs, BRIAN KELLEY and ROBIN KELLEY, Individually, and as Personal

                                           6   Representatives and General Co-Administrators of THE ESTATE OF J.K., their minor child,

                                           7   deceased; and Plaintiff, J.O., a minor, Individually, and as Successor-in-Interest to THE ESTATE

                                           8   OF H.H, deceased minor, and as Successor-in-Interest to THE ESTATE OF SARA SCHNEIDER,

                                           9   deceased, by and through his Guardian ad Litem, JUDY SCHNEIDER (collectively, “Plaintiffs”)

                                          10   by way of Complaint against Defendants bring this action and allege as follows:
R OBINS K APLAN LLP




                                          11                                           INTRODUCTION
            A TTORNEYS A T L AW




                                          12           1.      Inhalant abuse has been known and prevalent in the United States for decades.
                          L OS A NGELES




                                          13   Many common household products are used to get high because they are cheap and easily

                                          14   accessible, such as aerosols, glue, cleaning fluids, and gasoline, as examples.

                                          15           2.      One type of inhalant that people commonly abuse to get high is computer dust

                                          16   remover sprays. These products are compressed gas in a can that are used to spray off dust and

                                          17   debris from whatever surface is being cleaned. However, they contain a gas—difluoroethane—

                                          18   that, if inhaled, causes the person to lose consciousness and control of their bodily movements

                                          19   nearly immediately.

                                          20           3.      These dust removers are cheap and available at retail locations throughout the

                                          21   United States, meaning anyone with a few dollars can purchase the product to get high. Dust

                                          22   removers are popular among inhalant abusers, so much so that the companies who design,

                                          23   manufacture, distribute, and sell these products profit greatly as a result.        Manufacturers,

                                          24   distributors, and sellers of dust removers—such as AW Distributing, Inc., AW Product Sales &

                                          25   Marketing, Inc., AW& HO (Holdings), Inc., Kennic Ho, Alice Ho, Walmart Inc., Wal-Mart Stores,

                                          26   Inc., Wal-Mart Stores East, LP, and Wal-Mart Stores East, LLC (collectively “Defendants”)—know,

                                          27   and have known at all times material, that people inhale their dust removers to get high.

                                          28
                                               Case No. 3:20-cv-06942                          -2-
                                                                                                                                     COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 3 of 67



                                           1           4.      Dust remover abuse comes at a terrible price for many innocent bystanders. Because

                                           2   dust remover is so cheap, highly accessible, and produces such a quick and powerful high, people

                                           3   abuse them nearly anywhere, including while driving. When someone gets high on dust remover

                                           4   while driving, they can quickly lose consciousness or control of their bodily movements and crash

                                           5   their vehicle, often resulting in catastrophic and deadly results.

                                           6           5.      There have been numerous public reports of injuries and deaths to innocent

                                           7   bystanders caused by people driving while high on dust removers stretching back for at least twenty

                                           8   years. The manufacturers, distributors, and sellers of these dust removers are fully aware of these

                                           9   predictable and foreseeable injuries and deaths. Every one of these injuries and deaths was

                                          10   preventable, yet the manufacturers, distributors, and sellers of these dust removers—like
R OBINS K APLAN LLP




                                          11   Defendants—have failed to deter or prevent people from inhaling their dust removers.
            A TTORNEYS A T L AW




                                          12           6.      Several people in particular whose injuries and deaths were foreseeable and
                          L OS A NGELES




                                          13   preventable were children who were members of Girl Scouts Troop 3055 and a parent of one of

                                          14   those children, in Chippewa Falls, Wisconsin. On November 3, 2018, J.K, H.H., and Sara

                                          15   Schneider were part of a group of Girl Scouts and parents who were volunteering to clean litter

                                          16   from the side of a highway. At the same time the Girl Scouts volunteer group was picking up the

                                          17   trash from the grass on the side of the highway, a man named Colten Treu was driving his motor

                                          18   vehicle while high on Defendants’ Ultra Duster dust remover on the same highway. Predictably

                                          19   and foreseeably, Colten Treu drove off the highway while high on Ultra Duster and struck many of

                                          20   the Girl Scouts volunteer group. The collision resulted in many deaths, including the deaths of

                                          21   J.K., H.H., and Sara Schneider. These individuals’ tragic injuries and deaths would have been

                                          22   avoided altogether if Defendants had not negligently and defectively designed, manufactured,

                                          23   distributed, and sold Ultra Duster, knowing it was reasonably foreseeable that someone would

                                          24   inhale Ultra Duster to get high while driving and strike and harm and kill innocent bystanders like

                                          25   J.K., H.H., and Sara Schneider.

                                          26

                                          27

                                          28
                                               Case No. 3:20-cv-06942                           -3-
                                                                                                                                    COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 4 of 67



                                           1                                 PARTIES, JURISDICTION AND VENUE

                                           2                                              The Kelley Family

                                           3           7.         J.K. died on November 3, 2018 after being struck and grievously injured by the same

                                           4   vehicle driven by Colten Treu in the Village of Lake Hallie, Chippewa County, Wisconsin. At the

                                           5   time of J.K.’s death, she was nine years old, having been born in 2009. J.K. was living in Chippewa

                                           6   Falls, Chippewa County, Wisconsin, with her married parents Brian Kelley and Robin Kelley, and

                                           7   with her sister.

                                           8           8.         Brian Kelley is J.K.’s surviving father who resides in Chippewa Falls, Wisconsin.

                                           9   On November 3, 2018, Brian Kelley was present for, was in the zone of danger, and witnessed

                                          10   J.K.’s serious injuries that resulted in her death after J.K. was struck by the motor vehicle.
R OBINS K APLAN LLP




                                          11           9.         Robin Kelley is J.K.’s surviving mother who resides in Chippewa Falls, Wisconsin.
            A TTORNEYS A T L AW




                                          12   On November 3, 2018, Robin Kelley was present for, was in the zone of danger, and witnessed
                          L OS A NGELES




                                          13   J.K.’s serious injuries that resulted in her death when J.K. was struck by the motor vehicle.

                                          14           10.        Brian Kelley and Robin Kelley were J.K.’s parents and natural guardians at the time

                                          15   of her death.

                                          16           11.        Brian Kelley and Robin Kelley are the Personal Representatives for the Estate of

                                          17   J.K., having been conferred authority to administer J.K.’s Estate and having been conferred

                                          18   authority to litigate on behalf of J.K.’s Estate, by and through the laws of the State of Wisconsin

                                          19   and by and through Orders issued by the Circuit Court of Chippewa County, Probate Registrar, of

                                          20   the State of Wisconsin, on April 30, 2020, granting Brian Kelley and Robin Kelley Letters

                                          21   Domiciliary of Informal Administration as Personal Representatives of J.K.’s Estate. The Orders

                                          22   granting Brian Kelley and Robin Kelley Domiciliary Letters of Informal Administration as Personal

                                          23   Representatives of J.K.’s Estate are collectively attached hereto as Exhibit 1.

                                          24           12.        Brian Kelley and Robin Kelley are suing in their individual capacities and as

                                          25   Personal Representatives and General Co-Administrators of J.K.’s Estate, and on behalf of the

                                          26   survivors and beneficiaries entitled to make claims as set forth herein and as prescribed by law,

                                          27   including, for claims of wrongful death and survivorship.

                                          28
                                               Case No. 3:20-cv-06942                            -4-
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 5 of 67



                                           1                                        Sara Schneider’s Family

                                           2           13.     H.H. died on November 3, 2018 after being struck and grievously injured by the

                                           3   vehicle driven by Colten Treu in the Village of Lake Hallie, Chippewa County, Wisconsin. At the

                                           4   time of H.H.’s death, she was 10 years old, having been born in 2008. H.H. was living in Chippewa

                                           5   Falls, Chippewa County, Wisconsin, with her younger brother, J.O., her mother, Sara Schneider,

                                           6   and her maternal grandmother, Judy Schneider.          H.H.’s mother, Sara Schneider, was also

                                           7   volunteering with the Girl Scouts volunteer group to clean the roadside litter, and Sara Schneider

                                           8   was also struck and killed by the vehicle operated by Colten Treu. At the time of their deaths, Sara

                                           9   Schneider was H.H.’s sole living parent and natural guardian. H.H.’s natural father is deceased and

                                          10   had been deceased prior to the date of H.H.’s and Sara Schneider’s deaths.
R OBINS K APLAN LLP




                                          11           14.     Sara Schneider also died on November 3, 2018 after being struck and grievously
            A TTORNEYS A T L AW




                                          12   injured by the vehicle operated by Colten Treu. At the time of Sara Schneider’s death, she was 32
                          L OS A NGELES




                                          13   years old, having been born in 1986. Sara Schneider was living in Chippewa Falls, Chippewa

                                          14   County, Wisconsin, with her daughter, H.H., her son, J.O., and her mother, Judy Schneider. At the

                                          15   time of their deaths, Sara Schneider was H.H.’s mother and natural guardian.

                                          16           15.     J.O. is the surviving biological brother of H.H. and is the surviving biological son

                                          17   of Sara Schneider. J.O. resides in Cary, Illinois.

                                          18           16.     Judy Schneider is the surviving biological grandmother of J.O. and H.H., and is the

                                          19   surviving biological mother of Sara Schneider.        Judy Schneider resides in Chippewa Falls,

                                          20   Wisconsin.

                                          21           17.     J.O. is represented by his biological grandmother Judy Schneider as Guardian ad

                                          22   Litem, and/or Judy Schneider will apply to this Court for appointment as Guardian ad Litem at or

                                          23   near the filing of this Complaint.

                                          24           18.     J.O., a minor, is suing Individually, and as Successor-in-Interest to H.H.’s Estate,

                                          25   and as Successor-in-Interest to Sara Schneider’s Estate, and is suing on behalf of the survivors and

                                          26   beneficiaries entitled to make claims as set forth herein and as prescribed by law, including, for

                                          27   claims of wrongful death and survivorship concerning both the Estate of H.H. and the Estate of

                                          28   Sara Schneider, by and through his Guardian ad Litem, Judy Schneider.
                                               Case No. 3:20-cv-06942                          -5-
                                                                                                                                     COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 6 of 67



                                           1                                            The Defendants

                                           2           19.     Defendant AW DISTRIBUTING, INC. (“AW Distributing”) is a California

                                           3   registered Corporation with its principal place of business located at 13411 Andy Street, Cerritos,

                                           4   California 90703, 1180 Hayne Road, Hillsborough, California, 94010, and 204 E. 2nd Avenue

                                           5   #343, San Mateo, California 94401.

                                           6           20.     Defendant AW PRODUCT SALES & MARKETING, INC. (“AW Product Sales”)

                                           7   is a California registered Corporation with its principal place of business located at 13411 Andy

                                           8   Street, Cerritos, California 90703, 1180 Hayne Road, Hillsborough, California 94010, and 204 E.

                                           9   2nd Avenue #343, San Mateo, California 94401.

                                          10           21.     Defendant AW & HO (HOLDINGS), INC. (“AW Holdings”) is a California
R OBINS K APLAN LLP




                                          11   registered Corporation with its principal place of business located at 13411 Andy Street, Cerritos,
            A TTORNEYS A T L AW




                                          12   California 90703 and 1180 Hayne Road, Hillsborough, California 94010. (Defendants AW
                          L OS A NGELES




                                          13   Distributing, AW Product Sales, and AW Holdings are collectively referred to as the “AW

                                          14   Corporate Defendants”).

                                          15           22.     Defendants KENNIC HO and ALICE HO are individuals who, upon information

                                          16   and belief, reside at 1180 Hayne Road, Hillsborough, California 94010 and 13411 Andy Street,

                                          17   Cerritos, California 90703 (collectively, the “AW Individual Defendants”). Kennic Ho is a

                                          18   shareholder, Director, President, manager, and registered agent of AW Distributing, Inc.; co-owner,

                                          19   Chief Executive Officer, and registered agent of AW Product Sales & Marketing, Inc.; and co-

                                          20   owner, Director, Chief Executive Officer, Secretary, Chief Financial Officer, and registered agent

                                          21   of AW & HO (Holdings), Inc. Alice Ho is a co-owner, Director, Chief Executive Officer,

                                          22   Secretary, and Chief Financial Officer of AW Distributing, Inc.; co-owner, Director, Chief

                                          23   Executive Officer, Secretary, and Chief Financial Officer of AW Product Sales & Marketing, Inc.;

                                          24   and co-owner of AW & HO (Holdings), Inc.

                                          25           23.     At all relevant times, upon information and belief, the AW Corporate Defendants

                                          26   and the AW Individual Defendants (collectively, the “AW Defendants”) have been directly and/or

                                          27   indirectly engaged in the designing, testing, producing, processing, assembling, formulating,

                                          28   inspecting, researching, promoting, labeling, marketing, advertising, distributing, and selling of
                                               Case No. 3:20-cv-06942                         -6-
                                                                                                                                    COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 7 of 67



                                           1   Ultra Duster for ultimate sale and use throughout the United States, including within the State of

                                           2   California.

                                           3           24.     Further, upon information and belief, the AW Defendants knowingly and willfully

                                           4   participated in and/or facilitated the distribution and sale of millions of Ultra Duster cans in and

                                           5   from the State of California over at least the last decade.

                                           6           25.     In so doing, through their words, conduct or otherwise, the AW Defendants

                                           7   combined their property, skill and/or knowledge in furtherance of a joint venture. Further, the AW

                                           8   Defendants acted with and contributed to a mutual understanding, common purpose, and joint

                                           9   ownership and interest in the joint enterprise, and each had the right to share in its profits and losses

                                          10   and to a voice in the direction and control of the means to carry out such common purpose and
R OBINS K APLAN LLP




                                          11   agreement.
            A TTORNEYS A T L AW




                                          12           26.     Each AW Defendant acted as an agent, employee, co-conspirator, alter ego and/or
                          L OS A NGELES




                                          13   joint venturer of the other AW Defendants, within the course and scope and in furtherance of such

                                          14   agency, employment, alter ego, joint venture and joint enterprise, and with the permission and

                                          15   consent of the other AW Defendants.

                                          16           27.     At all relevant times, upon information and belief, there has existed, a unity of

                                          17   interest and ownership amongst the AW Defendants. For example, the AW Corporate Defendants

                                          18   at all relevant times shared the same corporate address offices and/or business locations, and the

                                          19   same ownership, management, employees, and officers, and they failed to observe corporate

                                          20   formalities, failed to properly capitalize, failed to generate and keep corporate records and failed to

                                          21   maintain adequate insurance.

                                          22           28.     Moreover, upon information and belief, the AW Individual Defendants at all times

                                          23   were the sole shareholders of the other AW Defendants and controlled, dominated, managed, and

                                          24   operated the other AW Defendants as their alter egos, engaged in co-mingling of assets, and failed

                                          25   to observe distinctions between personal and corporate funds. Further, the AW Defendants used

                                          26   Defendant AW Holding as a shell company designed to shield corporate assets of the other AW

                                          27   Defendants, including the Individual Defendants’ $9,270,000 residence.

                                          28
                                               Case No. 3:20-cv-06942                            -7-
                                                                                                                                          COMPLAINT
                                                   Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 8 of 67



                                           1          29.     Upon information and belief, the AW Defendants have moved assets amongst them,

                                           2   including multiple transfers to AW Holdings, in order to avoid liability and defraud creditors,

                                           3   including the liabilities alleged in this Complaint and others related to Ultra Duster. For example,

                                           4   Daiho Sangyo, Inc., the foreign distributor of Ultra Duster, sued AW Distributing for breach of

                                           5   contract in 2018 as a result of AW Distributing’s alleged failure to pay Daiho Sangyo for shipments

                                           6   of Ultra Duster it sent to AW Distributing. That litigation was resolved by way of a settlement

                                           7   agreement.    Despite not being named parties to the lawsuit, however, the AW Individual

                                           8   Defendants each agreed to be personally liable for AW Distributing’s debts owed to Daiho Sangyo. 1

                                           9          30.     In other recent litigation, defendant Kennic Ho submitted a sworn declaration on

                                          10   behalf of and authorized by all of the AW Corporate Defendants. In that declaration, Defendant
R OBINS K APLAN LLP




                                          11   Kennic Ho states that the AW Corporate Defendants’ “principal places of business are located at
            A TTORNEYS A T L AW




                                          12   13411 Andy Street, Cerritos, California 90703 and 204 E. 2nd Avenue #343, San Mateo, California
                          L OS A NGELES




                                          13   94401,” and that the AW Corporate Defendants jointly operate a warehouse in California for the

                                          14   purpose of distributing Ultra Duster cans to retailers.

                                          15          31.     As such, the separateness of the AW Defendants has ceased to exist and adherence

                                          16   to the fiction of the separate existence of these entities would sanction a fraud, promote injustice

                                          17   and/or bring about inequitable results.

                                          18          32.     Defendant WALMART INC. is a Delaware corporation with its principal place of

                                          19   business located in Bentonville, Arkansas. Walmart Inc. owns and operates many retail stores

                                          20   within the state of California and is registered to do business and receive service of process in

                                          21   California. WAL-MART STORES, INC. formally changed its name to Walmart Inc. in 2018.

                                          22   Defendant WAL-MART STORES EAST, LP is a Delaware limited partnership with its principal

                                          23   place of business located in Bentonville, Arkansas. Defendant WAL-MART STORES EAST, LLC

                                          24   is a Delaware limited liability corporation with its principal place of business located in

                                          25   Bentonville, Arkansas. Upon information and belief, Wal-Mart Stores East, LP and Wal-Mart

                                          26

                                          27   1
                                                Notice of Settlement, Request for Continuing Jurisdiction and Stipulation for Entry of Judgment
                                               Upon Any Default, Daiho Sangyo, Inc. v. AW Distributing, Inc., No. 18-CIV-05244 (Ca. Sup. Ct.
                                          28   June 30, 2020).
                                               Case No. 3:20-cv-06942                       -8-
                                                                                                                                     COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 9 of 67



                                           1   Stores East, LLC are subsidiaries of Walmart Inc. (Walmart Inc. and any of its affiliates,

                                           2   subsidiaries, successors or assigns, including Wal-Mart Stores, Inc., Wal-Mart Stores East, LP,

                                           3   Wal-Mart Stores East, LLC are referred to collectively as “Walmart”). At all material and relevant

                                           4   times, Walmart was involved in the designing, testing, producing, processing, assembling,

                                           5   formulating, inspecting, researching, promoting, labeling, marketing, advertising, distributing, and

                                           6   selling of Ultra Duster for ultimate sale and use throughout the United States.

                                           7           33.      John Doe Company Defendants #1–10, whose specific identities are currently

                                           8   unknown to Plaintiffs, are the individuals, business entities, and corporations within the chain of

                                           9   commerce that sold, distributed, designed, and/or manufactured Ultra Duster for marketing, sale,

                                          10   and distribution into the stream of commerce to Colten R. Treu and other consumers and users.
R OBINS K APLAN LLP




                                          11   The pseudonymous designations are being used to preserve claims against these parties who will
            A TTORNEYS A T L AW




                                          12   be named more fully if and when their identities are discovered.
                          L OS A NGELES




                                          13           34.      At all material and relevant times, the AW Defendants and Walmart (collectively

                                          14   “Defendants”) were all active and knowing participants in the chain of commerce that resulted in

                                          15   the designing, manufacturing, distributing, selling, and purchasing of Ultra Duster that resulted in

                                          16   the deaths of J.K., H.H., and Sara Schneider. At all material and relevant times, all Defendants

                                          17   exercised significant control over the designing, manufacturing, distributing, selling, and

                                          18   purchasing of Ultra Duster.

                                          19                                          Jurisdiction & Venue

                                          20           35.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 because complete

                                          21   diversity of citizenship exists between Plaintiffs and Defendants, and the amount in controversy

                                          22   exceeds the sum of Seventy-Five Thousand Dollars ($75,000), exclusive of interest, costs and

                                          23   disbursements.

                                          24           36.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and 18 U.S.C. §

                                          25   1965 because all Defendants reside in this district and/or maintain significant contacts in this

                                          26   district, maintain a registered agent for service of process in this district, and do business in this

                                          27   district, including the sale, marketing, promotion and distribution of Ultra Duster, the product

                                          28   relevant to this action.
                                               Case No. 3:20-cv-06942                          -9-
                                                                                                                                       COMPLAINT
                                                   Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 10 of 67



                                           1                                                 FACTS

                                           2                                            INHALANT ABUSE

                                           3           37.    Inhalant abuse has been a public health issue in the United States for many years

                                           4   and continues to this day. 2

                                           5           38.    Inhalant abuse is the deliberate inhaling or sniffing of common products found in

                                           6   homes and schools to get high. 3

                                           7           39.    Inhalants include a variety of products, such as nitrous oxide, cleaning fluids,

                                           8   aerosols, gasoline, and spray paint. 4

                                           9           40.    Inhalants are known to be abused for their intoxicating effects because they are often

                                          10   cheap, easily accessible, and easy to conceal. 5
R OBINS K APLAN LLP




                                          11           41.    Numerous organizations and governmental entities dedicate resources to raising
            A TTORNEYS A T L AW




                                          12   awareness of inhalant abuse, such as the National Institute on Drug Abuse, Substance Abuse and
                          L OS A NGELES




                                          13   Mental Health Services Administration, and American Addiction Centers.

                                          14           42.    The National Institute on Drug Abuse has stated that the number of inhalant-related

                                          15   deaths in the United States was approximately 100-200 people per year as of July, 2012. 6

                                          16

                                          17

                                          18
                                               2
                                                 National Institute on Drug Abuse, Review of Inhalants: Euphoria to Dysfunction (Oct. 1977),
                                          19   http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.152.2815&rep=rep1&type=pdf#page=
                                               23.
                                          20   3
                                                 United States Consumer Product Safety Commission, A Parent’s Guide to Preventing Inhalant
                                               Abuse: “Inhalant Abuse: It’s Deadly. Inhalant Abuse Can Kill,” https://www.cpsc.gov/safety-
                                          21   education/safety-guides/containers-and-packaging/parents-guide-preventing-inhalant-abuse (last
                                               visited Apr. 27, 2020).
                                          22   4
                                                 Substance Abuse and Mental Health Services Administration, Key Substance Use and Mental
                                               Health Indicators in the United States: Results from the 2018 National Survey on Drug Use and
                                          23   Health.
                                               https://www.samhsa.gov/data/sites/default/files/cbhsq-
                                          24   reports/NSDUHNationalFindingsReport2018/NSDUHNationalFindingsReport2018.pdf (last
                                               visited Apr. 27, 2020).
                                          25   5
                                                 Carrie E. Anderson, M.D. & Glenn A. Loomis, M.D., Recognition and Prevention of Inhalant
                                               Abuse, American Family Physician, (Sep. 1, 2003),
                                          26   https://www.aafp.org/afp/2003/0901/p869.html.
                                               6
                                                 National Institute on Drug Abuse, Inhalants: What are the Medical Consequences of Inhalant
                                          27   Abuse?,
                                               https://www.drugabuse.gov/publications/research-reports/inhalants/what-are-other-medical-
                                          28   consequences-inhalant-abuse (last updated July 2012).
                                               Case No. 3:20-cv-06942                         - 10 -
                                                                                                                                      COMPLAINT
                                                   Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 11 of 67



                                           1           43.    In 2018, the National Survey on Drug Use and Health reported that approximately

                                           2   two million people over 12 years old have used inhalants in the past. 7

                                           3           44.    American Addiction Centers refers to inhalant abuse as “the forgotten drug

                                           4   epidemic.” 8

                                           5           45.    According to Sara Stickler, Executive Director of the Alliance for Consumer

                                           6   Education, inhalant-related deaths are vastly underreported: “You’re looking in the hundreds

                                           7   probably, annually, just from the alerts and the cases we are able to track on our own. But there’s

                                           8   probably many, many more that are being recorded as something else.” 9

                                           9                              COMPRESSED GAS DUSTING SPRAYS

                                          10           46.    One particular category of inhalants that are known to be abused for their
R OBINS K APLAN LLP




                                          11   intoxicating effects is compressed gas dusting sprays. 10
            A TTORNEYS A T L AW




                                          12           47.    Compressed gas dusting sprays are often referred to in many different ways,
                          L OS A NGELES




                                          13   including “keyboard cleaner,” “electronics cleaner,” “computer cleaner,” “dusting spray,” “canned

                                          14   air,” “compressed gas cleaner,” “compressed gas duster,” as examples. For purposes of this

                                          15   Complaint, this category of products will be referred to as “dust remover” or “dust removers.”

                                          16           48.    Dust removers typically share similar characteristics, both physically and

                                          17   chemically.

                                          18

                                          19
                                               7
                                                 Substance Abuse and Mental Health Services Administration, Key Substance Use and Mental
                                          20   Health Indicators in the United States: Results from the 2018 National Survey on Drug Use and
                                               Health.
                                          21   https://www.samhsa.gov/data/sites/default/files/cbhsq-
                                               reports/NSDUHNationalFindingsReport2018/NSDUHNationalFindingsReport2018.pdf (last
                                          22   visited Apr. 27, 2020).
                                               8
                                                 American Addiction Centers, The Dangers of Inhalants,
                                          23   https://americanaddictioncenters.org/inhalant-abuse (last updated June 10, 2019).
                                               9
                                                 Carter Sherman, Inhalants — The Easy to Acquire but Deadly Drug That Nobody Talks About,
                                          24   Houston Press (September 6, 2016),
                                               https://www.houstonpress.com/news/inhalants-the-easy-to-acquire-but-deadly-drug-that-nobody-
                                          25   talks-about-8730670.
                                               10
                                                  Substance Abuse and Mental Health Services Administration, Key Substance Use and Mental
                                          26   Health Indicators in the United States: Results from the 2018 National Survey on Drug Use and
                                               Health,
                                          27   https://www.samhsa.gov/data/sites/default/files/cbhsq-
                                               reports/NSDUHNationalFindingsReport2018/NSDUHNationalFindingsReport2018.pdf (last
                                          28   visited Apr. 27, 2020).
                                               Case No. 3:20-cv-06942                         - 11 -
                                                                                                                                    COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 12 of 67



                                           1            49.    Dust removers are physically similar in that they are sold in a handheld can that is

                                           2   topped by a spray nozzle and an actuator trigger that opens a valve to release a pressurized stream

                                           3   of pressurized gas through and out the spray nozzle.

                                           4            50.    Dust removers are nearly identical in appearance and function, which is to spray a

                                           5   highly pressurized gas out of the can to clear a surface of dust and debris.

                                           6            51.    Defendants, for example, at all material and relevant times and upon information

                                           7   and belief, designed, manufactured, tested, labeled, distributed, and/or sold a dust remover called

                                           8   Ultra Duster.

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20            52.    At all material and relevant times, the function of Ultra Duster was similar to other

                                          21   dust removers on the market, which was to “blast dust, dirt, and unwanted micro-articles away from

                                          22   computers, keyboards, printers plus many more.” 11

                                          23            53.    At all material and relevant times, Defendants advertised and marketed Ultra Duster

                                          24   as a “compressed gas air duster” that “blast[s] dust, dirt, and unwanted micro-articles away from

                                          25   computers, keyboards, printers plus many more.” 12

                                          26

                                          27   11
                                                  AW Distributing, Inc., Ultra Duster Product Description,
                                                http://www.awdus.com/products_01_01.html.
                                          28   12
                                                  AW Distributing, Inc., Ultra Duster Product Description,
                                               Case No. 3:20-cv-06942                       - 12 -
                                                                                                                                      COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 13 of 67



                                           1            54.   The primary function of a similar product, 3M Dust Remover, according to its

                                           2   manufacturer, is to “Remove[] Dust & Lint in Home or Office.” 13 3M Dust Remover is marketed

                                           3   as a “Compressed Gas Duster.”

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27   http://www.awdus.com/products_01_01.html.
                                               13
                                                 3M Company, 3M Dust Remover Label,
                                          28   http://www.3m.com/us/office/advisory/Artwork3MDustRemoverApprovedOctober2008.pdf.
                                               Case No. 3:20-cv-06942                    - 13 -
                                                                                                                              COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 14 of 67



                                           1            55.   The primary function of another similar product, Dust-Off branded dust remover,

                                           2   according to its manufacturer, is to “provide potent dust-removing power for practically any task.

                                           3   Use in your office space to clean keyboards, CPU, laptop, or desk area. Great for removing dust

                                           4   around the home like window blinds, collectibles, sewing machines, holiday ornaments, craft

                                           5   projects and silk flower arrangements.” 14

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27
                                               14
                                                 Falcon Safety Products, Inc., Dust-Off Product Description,
                                          28   https://falconsafety.com/shop/dusters/disposable/disposable-duster-10-oz/.
                                               Case No. 3:20-cv-06942                        - 14 -
                                                                                                                                    COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 15 of 67



                                           1            56.    The primary function of a similar product, CRC Duster, according to its

                                           2   manufacturer, is to “provide[] a powerful blast of product to remove embedded debris without

                                           3   damaging sensitive components or surface finishes.” 15

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15            57.    Dust removers are chemically similar in that they typically contain a pressurized

                                          16   volatile, fluorinated hydrocarbon gas called 1-1, difluoroethane (hereinafter “difluoroethane” or

                                          17   “DFE”). 16

                                          18            58.    DFE is used in many consumer products—such as deodorants, hair spray, mousse,

                                          19   air fresheners, disinfectants, household cleaners, and automotive cleaners and waxes—as an aerosol

                                          20   propellant or foaming agent to propel the main product out of its container or create the foaming

                                          21   properties of certain products. 17

                                          22

                                          23

                                          24   15
                                                  CRC Industries, Inc., CRC Duster Product Description,
                                               https://www.crcindustries.com/products/duster-8482-moisture-free-dust-lint-remover-8-wt-oz-
                                          25   05185.html.
                                               16
                                                  Falcon Safety Products, Inc., Dust-Off Compressed Gas Duster Safety Data Sheet,
                                          26   https://falconsafety.com/wp-content/uploads/SDS_dust-off-compressed-gas-duster.pdf.
                                               17
                                                  National Center for Biotechnology Information, PubChem Database, 1,1-Difluoroethane,
                                          27   CID=6368,
                                               https://pubchem.ncbi.nlm.nih.gov/compound/1%2C1-difluoroethane#section=Use-and-
                                          28   Manufacturing (last visited Apr. 27, 2020).
                                               Case No. 3:20-cv-06942                       - 15 -
                                                                                                                                    COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 16 of 67



                                           1            59.      Because DFE is a central nervous system depressant, when inhaled, it causes

                                           2   debilitating and impairing effects such as unconsciousness, drowsiness, dizziness, and

                                           3   suffocation. 18

                                           4            60.      Inhaling products that contain DFE can also cause paralysis, which partially or

                                           5   completely interferes with a person’s ability to move normally or control their bodily movements. 19

                                           6            61.      The impairing effects of inhaling products containing DFE commonly result in

                                           7   dizziness, loss of inhibitions, inability to make sound decisions, and slurred speech. 20

                                           8            62.      When inhaled, DFE can also cause death by cardiac arrest. 21

                                           9            63.      As early as 1936, scientists began testing fluorinated hydrocarbons as a potential

                                          10   surgical anesthesia because of their analgesic effects. 22
R OBINS K APLAN LLP




                                          11            64.      Researchers continued their research into the anesthetic properties of fluorinated
            A TTORNEYS A T L AW




                                          12   hydrocarbons in 1960, specifically testing DFE on dogs and human volunteers. 23
                          L OS A NGELES




                                          13            65.      The volunteer human testers inhaled the DFE and “noted good analgesia and

                                          14   impending loss of consciousness.” 24

                                          15

                                          16

                                          17   18
                                                  International Programme on Chemical Safety, Internationally Peer Reviewed Chemical Safety
                                               Information, 1,1-Difluoroethane, ISCS: 1729 (March 2009),
                                          18   http://www.inchem.org/documents/icsc/icsc/eics1729.htm;
                                               Novotny, Clara B et al., “Acute Psychosis Following 1,1-Difluoroethane Inhalation,” Cureus vol.
                                          19   11,9 e5565, Sep. 4, 2019, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6820689/;
                                               Alexis L. Cates and Matthew D. Cook, “Severe Cardiomyopathy after Huffing Dust-Off,” Case
                                          20   Reports in Emergency Medicine, vol. 2016, Article ID 9204790 (2016),
                                               https://www.hindawi.com/journals/criem/2016/9204790/#B2.
                                          21   19
                                                  American Addiction Centers, Huffing Canned Air or Dust-Off: Side Effects, Signs, and More.
                                               https://americanaddictioncenters.org/inhalant-abuse/side-effects (last updated Jun. 17, 2019).
                                          22   20
                                                  Id.
                                               21
                                                  Avella, Joseph, et al., “Fatal Cardiac Arrhythmia After Repeated Exposure to 1,1-
                                          23   Difluoroethane (DFE),” The American Journal of Forensic Medicine and Pathology. 27(1):58-60
                                               (March 2006),
                                          24   https://www.ncbi.nlm.nih.gov/pubmed/16501351 [abstract].
                                               22
                                                  Harold Booth & May E. Bixby, “Fluorine Derivatives of Chloroform,” Industrial and
                                          25   Engineering Chemistry, 24(6):637-41 (June 1932),
                                               https://pubs.acs.org/doi/pdf/10.1021/ie50270a012 [first page].
                                          26   23
                                                  Alan Poznak and Joseph F. Artusio, Jr., “Anesthetic Properties of a Series of Fluorinated
                                               Compounds: I. Fluorinated Hydrocarbons,” Toxicology and Applied Pharmacology, vol.
                                          27   2(4):363-73 (July 1960),
                                               https://www.sciencedirect.com/science/article/pii/0041008X60900028 [abstract].
                                          28   24
                                                  Id.
                                               Case No. 3:20-cv-06942                          - 16 -
                                                                                                                                       COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 17 of 67



                                           1            66.    While the DFE exhibited good anesthetic properties, researchers eliminated DFE as

                                           2   a possible surgical anesthetic because of its explosive properties. 25

                                           3            67.    According to the American Addiction Centers, inhaling DFE also causes immediate

                                           4   psychoactive, intoxicating-like side effects, such as a rush of euphoria, hallucinations, and

                                           5   delusions. 26

                                           6            68.    Because of these effects, DFE is, and has been at all material and relevant times, a

                                           7   popular substance of abuse. 27

                                           8            69.    In fact, reports started surfacing in the 1960s of teenagers dying after inhaling

                                           9   volatile hydrocarbons similar to DFE. 28

                                          10            70.    DFE use can lead to addiction, which is a form of Substance Abuse Disorder. 29
R OBINS K APLAN LLP




                                          11            71.    Reports of people getting hurt, dying, and killing and injuring others after inhaling
            A TTORNEYS A T L AW




                                          12   products containing DFE, such as dust removers, continue to this day.
                          L OS A NGELES




                                          13                                       DUST REMOVER ABUSE

                                          14            72.    Predictably and foreseeably, when a person intentionally inhales a dust remover

                                          15   containing DFE that person frequently exhibits some or all of the aforementioned adverse health

                                          16   effects along with the sought-after intoxicating, psychoactive side effects.

                                          17            73.    Reports of dust remover abuse in the public domain are numerous and easily

                                          18   accessible, for example by a simple online search of widely available public media, like

                                          19   newspapers.

                                          20            74.    Reports of people getting high on dust remover, driving, and causing harm and death

                                          21   to others are also numerous, easily accessible, and in the public domain.

                                          22

                                          23
                                               25
                                                  Id.
                                          24   26
                                                  American Addiction Centers, Huffing Canned Air or Dust-Off: Side Effects, Signs, and More.
                                               https://americanaddictioncenters.org/inhalant-abuse/side-effects (last updated Jun. 17, 2019).
                                          25   27
                                                  Regina Liu & Thomas Blair, MD, Skeletal Fluorosis and “Sniffer’s Dermatitis” After Inhalant
                                               Abuse with 1,1-Difluroethane, Proceedings of UCLA Health, vol. 23 (2019),
                                          26   https://www.proceedings.med.ucla.edu/wp-content/uploads/2019/03/Liu-A190213RL-BLM-
                                               edited.pdf.
                                          27   28
                                                  Id.
                                               29
                                                  National Institute on Drug Abuse, Inhalants: What are Inhalants?,
                                          28   https://www.drugabuse.gov/publications/drugfacts/inhalants (last updated April 2020).
                                               Case No. 3:20-cv-06942                        - 17 -
                                                                                                                                      COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 18 of 67



                                           1              75.   Governmental agencies, organizations, researchers, and media from around the

                                           2   country have compiled data and reported on people intentionally inhaling propellants, including

                                           3   dust removers since at least the 1990s.

                                           4              76.   It is clear, and has been clear at all material and relevant times, that people have

                                           5   been abusing dust removers to get high and continue to do so to this day.

                                           6              77.   It is clear, and has been clear at all material and relevant times, that people will drive

                                           7   while high on dust removers.

                                           8              78.   It is clear, and has been clear at all material and relevant times, that people will cause

                                           9   injuries and death to innocent bystanders while driving high on dust removers.

                                          10              79.   Researchers have reported that while inhalant abuse—such as sniffing gasoline or
R OBINS K APLAN LLP




                                          11   paint—in general has been in decline over time since 1993, propellant abuse—such as intentionally
            A TTORNEYS A T L AW




                                          12   inhaling dust remover—specifically increased starting around 1998 and started to skyrocket around
                          L OS A NGELES




                                          13   2003: 30

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27   30
                                                 Melinda R. Marsolek, et al., Inhalant Abuse: Monitoring Trends by Using Poison Control
                                               Data, 1993-2008, Pediatrics, 125(5) 906-913 (May 2010),
                                          28   https://pediatrics.aappublications.org/content/125/5/906#T1.
                                               Case No. 3:20-cv-06942                         - 18 -
                                                                                                                                           COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 19 of 67



                                           1            80.   This same study calculated that dust remover comprised about 57% of all propellant

                                           2   abuse during this same time frame. 31

                                           3            81.   In 1997, a woman struck and catastrophically injured another driver when the

                                           4   woman lost control of her vehicle after getting high on dust remover while driving. 32

                                           5            82.   In 1997, researchers published a case report of two individuals who died when their

                                           6   vehicle crashed after the driver got high from inhaling a can of propellant containing DFE. 33

                                           7            83.   In 1999, five high school juniors in Pennsylvania were killed when the driver ran

                                           8   her vehicle off the side of the road and struck a tree after getting high on dust remover; three of the

                                           9   passengers were also reported to have DFE in their system. 34

                                          10            84.   Almost exactly two years later in 2001, a Pennsylvania teenager died when she
R OBINS K APLAN LLP




                                          11   veered off the road and crashed her vehicle after she got high from dust remover. 35
            A TTORNEYS A T L AW




                                          12            85.   In June of 2001, a teenager in Indianapolis died after getting high on dust remover
                          L OS A NGELES




                                          13   in a swimming pool, where he drowned when his heart stopped. 36

                                          14            86.   The United States Consumer Product Safety Commission operates an injury

                                          15   surveillance system known as the National Electronic Injury Surveillance System (“NEISS”). The

                                          16   purpose of the NEISS is to collect and publish data on consumer product-related injuries occurring

                                          17   in the United States, including aerosol inhalant-related injuries, by cataloging some emergency

                                          18   room visits from 1997-2010. 37

                                          19

                                          20   31
                                                  Id.
                                               32
                                                  Craig Peters, Woman Submits Plea in Huffing Crash, GoUpstate.com (Sep. 12, 2008),
                                          21   https://www.goupstate.com/news/20080912/woman-submits-plea-in-huffing-crash.
                                               33
                                                  LA Broussard, et al., Two Traffic Fatalities Related to the Use of Difluoroethane, J. Forensic
                                          22   Sci.,42(6):1186–7 (Nov. 1997),
                                               https://www.ncbi.nlm.nih.gov/pubmed/9397568 [abstract].
                                          23   34
                                                  Michael Janofsky, Fatal Crash Reveals Inhalants as Danger to Youth, N.Y. Times (Mar. 2,
                                               1999),
                                          24   https://www.nytimes.com/1999/03/02/us/fatal-crash-reveals-inhalants-as-danger-to-youth.html.
                                               35
                                                  Katrina Macleod, Coroner Says Inhalant Use Led to Fatality, Daily Local News (Feb. 24,
                                          25   2001),
                                               https://www.dailylocal.com/news/coroner-says-inhalant-use-led-to-fatality/article_76cc60a8-
                                          26   1de0-5aa7-94c5-43dd18fb828d.html.
                                               36
                                                  Car Crash at Regatta Draws Attention to Inhalant Use, Madison Courier (July 25, 2006),
                                          27   https://madisoncourier.com/Content/News/News/Article/Car-crash-at-Regatta-draws-attention-to-
                                               inhalant-use/178/961/31258.
                                          28   37
                                                  National Electronic Injury Surveillance System, Accidents-Aerosol Containers-Years 1997-
                                               Case No. 3:20-cv-06942                          - 19 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 20 of 67



                                           1           87.     The NEISS’s first record of a computer duster-specific injury is 2002:

                                           2

                                           3

                                           4

                                           5

                                           6

                                           7           88.     There are dozens of reports of dust remover abuse clearly identified in the NEISS

                                           8   from 2002–2010. 38

                                           9           89.     In 2004, researchers published a research article reviewing the death of a person

                                          10   associated with inhaling dust removers. 39
R OBINS K APLAN LLP




                                          11           90.     In 2005, Today.com alerted its readers to the increasing danger of “dusting,” or
            A TTORNEYS A T L AW




                                          12   inhaling dust remover after several children were killed after getting high on dust remover in
                          L OS A NGELES




                                          13   separate incidents. 40

                                          14           91.     In 2006, a woman died after getting high on 3M Dust Remover that she purchased

                                          15   from Walmart. 41

                                          16           92.     In 2006, researchers published a research article reviewing the death of a person

                                          17   associated with getting high on dust removers and other products containing DFE. 42

                                          18

                                          19

                                          20
                                               2010-All of Body,
                                          21   http://www.hospital-data.com/accidents/1133-aerosol-containers/all-of-body/index.html (last
                                               visited Apr. 27, 2020).
                                          22   38
                                                  Id.
                                               39
                                                  Z. Xiong, et al., Sudden Death Caused by 1,1-difluorethane Inhalation, J. Forensic Sci.,
                                          23   49(3):627-9 (May 2004),
                                               https://www.ncbi.nlm.nih.gov/pubmed/15171188 [abstract].
                                          24   40
                                                  Peter Alexander, “Dusting” is the New Killer High for Teens, Today (Jul. 26, 2005),
                                               https://www.today.com/parents/dusting-new-killer-high-teens-2D80555302.
                                          25   41
                                                  Wal-Mart, 3M Sued in Teenager’s Death from Solvent, Reuters (May 31, 2007),
                                               https://www.reuters.com/article/us-walmart-huffinglawsuit/wal-mart-3m-sued-in-teenagers-
                                          26   death-from-solvent-idUSN3122706820070531.
                                               42
                                                  Avella, Joseph, et al., Fatal Cardiac Arrhythmia After Repeated Exposure to 1,1-
                                          27   Difluoroethane (DFE), The American Journal of Forensic Medicine and Pathology, 27(1):58-60
                                               (March 2006),
                                          28   https://www.ncbi.nlm.nih.gov/pubmed/16501351 [abstract].
                                               Case No. 3:20-cv-06942                         - 20 -
                                                                                                                                        COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 21 of 67



                                           1            93.   In 2006, researchers published a case report of an individual who had crashed her

                                           2   vehicle and died after getting high on dust remover. 43 According to the article, the trunk of the car

                                           3   contained approximately forty cans of dust remover, including CRC Duster-branded dust remover.

                                           4            94.   In 2006, a California TV news channel aired a special report on the dangers of

                                           5   huffing dust removers, focusing on the deaths of three teenagers who were believed to have been

                                           6   high on dust remover when their car crashed. 44

                                           7            95.   In 2007, a man was killed as he was walking in a parking lot when he was struck by

                                           8   a vehicle driven by a woman who was high on 3M Dust Remover-branded dust remover. 45

                                           9            96.   In 2007, a Nebraska man crashed his vehicle into a tree after getting high on 3M

                                          10   Dust Remover-branded dust remover. 46
R OBINS K APLAN LLP




                                          11            97.   In 2012, researchers published a case report identifying 17 deaths involving DFE at
            A TTORNEYS A T L AW




                                          12   the San Diego County Medical Examiner’s Office from 2007-2011. 47 Among those 17 reports of
                          L OS A NGELES




                                          13   death involving DFE, “Case 3” identified the death of a 50-year-old male in a car crash. Witnesses

                                          14   who saw the crash described the man as traveling approximately 65 mph when he “veered to the

                                          15   right across lanes, onto the shoulder, and down a steep embankment, overturning the vehicle many

                                          16   times.” An intact can containing DFE was found among the crash debris.

                                          17            98.   In 2008, an Oklahoma man was arrested on charges of public intoxication after

                                          18   getting high on 3M Dust Remover-branded dust remover; the police found more than 200 cans of

                                          19   dust remover in the man’s vehicle. 48

                                          20

                                          21   43
                                                  T. Hahn, et al., A Motor Vehicle Accident Fatality Involving the Inhalation of 1,1-
                                               Difluoroethane, J. Analytical Toxicology, vol. 30(8):638-42 (Oct. 2006),
                                          22   https://www.ncbi.nlm.nih.gov/pubmed/17132266 [abstract].
                                               44
                                                  KCRA3, Huffing and Teens, YouTube (Jun. 17, 2011),
                                          23   https://www.youtube.com/watch?v=b03ZSk8g40U.
                                               45
                                                  Downing v. City of Dothan, 59 So. 3d 16 (Ala. 2010),
                                          24   https://caselaw.findlaw.com/al-supreme-court/1539446.html.
                                               46
                                                  Sarah Schulz, Teen Who Ran Over Police Officer Involved in Second Accident, The Grand
                                          25   Island Independent, (Jan. 18, 2007), https://www.theindependent.com/news/teen-who-ran-over-
                                               police-officer-involved-in-second-accident/article_e545b1c0-af76-5a21-8062-
                                          26   935e80b0c920.html.
                                               47
                                                  Vance, Chris, et al., Deaths Involving 1,1-Difluoroethane at the San Diego County Medical
                                          27   Examiner’s Office, Journal of Analytical Toxicology, Vol. 36(9):626-33 (Nov./Dec. 2012),
                                               https://academic.oup.com/jat/article/36/9/626/784617.
                                          28   48
                                                  12-11 Crime Briefs, The Edmond Sun (Dec. 10, 2008),
                                               Case No. 3:20-cv-06942                         - 21 -
                                                                                                                                       COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 22 of 67



                                           1          99.     In 2008, researchers published a case report of an individual who had crashed his

                                           2   vehicle after getting high on dust remover. 49

                                           3          100.    In 2009, a Nebraska man was found unresponsive in his vehicle after getting high

                                           4   on 3M Dust Remover-branded dust remover. 50

                                           5          101.    In 2009, an Ohio teenager died when she crashed her car after getting high on dust

                                           6   remover that she purchased at Walmart. 51

                                           7          102.    In 2009, a Pennsylvania woman veered off the road after she got high on dust

                                           8   remover and struck and killed a teenager and seriously injured another teenager who were walking

                                           9   on a sidewalk. 52

                                          10          103.    In 2009, a case study analyzed the death of a man who died after getting high on
R OBINS K APLAN LLP




                                          11   dust remover. 53
            A TTORNEYS A T L AW




                                          12          104.    In 2009, a man in Wyoming was found guilty of aggravated vehicular homicide
                          L OS A NGELES




                                          13   stemming from charges that he killed someone when he passed out while driving and high on dust

                                          14   remover. 54

                                          15          105.    In 2010, a man in Pennsylvania got high on dust remover he purchased at a local

                                          16   Walmart, veered into oncoming traffic, and struck and killed a music teacher. 55

                                          17

                                          18   https://www.edmondsun.com/news/local_news/crime-briefs/article_a7286710-e3da-51d4-b733-
                                               111878ece7e5.html (last visited Jan. 7, 2020).
                                          19   49
                                                  Little, Jill, et al., Inhalant Abuse of 1,1-Difluoroethane (DFE) Leading to Heterotopic
                                               Ossification: A Case Report, Patient Safety in Surgery, vol. 2(1):28, (Oct. 2008),
                                          20   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2584001/.
                                               50
                                                  Talmage Man Arrested for Huffing in Hospital Garage, Lincoln Journal Star (Aug. 11, 2009),
                                          21   https://journalstar.com/news/local/crime-and-courts/talmage-man-arrested-for-huffing-in-
                                               hospital-garage/article_172e2f0c-86af-11de-8056-001cc4c03286.html.
                                          22   51
                                                  Teen Admits Huffing Before Fatal Crash, 21WFMJ (Aug. 24, 2009),
                                               https://www.wfmj.com/story/10951585/teen-admits-huffing-before-fatal-crash.
                                          23   52
                                                  William Bender, Cops: “Huffing” Cause of Fatal Delco Crash, The Philadelphia Inquirer (Sep.
                                               10, 2009),
                                          24   https://www.inquirer.com/philly/hp/news_update/20090910_Cops___Huffing__cause_of_fatal_D
                                               elco_crash.html.
                                          25   53
                                                  C. Sasaki, T. Shinozuka, A Fatality Due to Inhalation of 1,1-Difluoroethane (HFC-152a) With
                                               a Peculiar Device, Forensic Toxicology 27:45 (2009),
                                          26    https://link.springer.com/article/10.1007/s11419-008-0065-7.
                                               54
                                                  William Browning, Casper Man Faces Felony DUI, Billings Gazette (Apr. 18, 2011),
                                          27   https://billingsgazette.com/news/state-and-regional/wyoming/casper-man-faces-felony-
                                               dui/article_44842e90-1c24-5c11-bc49-4030c05dfd34.html.
                                          28   55
                                                  Jason Nark, Cops: Man Did Drugs Before Crash that Killed Teacher, The Philadelphia Inquirer
                                               Case No. 3:20-cv-06942                             - 22 -
                                                                                                                                   COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 23 of 67



                                           1           106.    In 2010, an Illinois teenager killed the passenger in his vehicle when he crashed after

                                           2   getting high on dust remover. 56

                                           3           107.    In 2010, the American Journal of Drug and Alcohol Abuse warned that dust remover

                                           4   abuse by adolescents was becoming a public health threat. 57

                                           5           108.    In 2010, a TV news station aired a report on several teenagers who crashed a car

                                           6   after getting high on dust removers, including 3M Dust Remover-branded dust remover. 58

                                           7           109.    A video uploaded to YouTube.com on November 27, 2010 shows at least one person

                                           8   inhaling dust remover while sitting in a parked car. 59

                                           9           110.    In 2011, a man in Wyoming was reported to have crashed his vehicle after getting

                                          10   high on dust remover. 60
R OBINS K APLAN LLP




                                          11           111.    Two days later, yet another man in Wyoming was reported to have crashed his
            A TTORNEYS A T L AW




                                          12   vehicle after getting high on dust remover he purchased at a local Walmart beforehand. 61
                          L OS A NGELES




                                          13           112.    A video posted to YouTube.com in 2011 shows a young man getting high on dust

                                          14   remover while sitting in the driver’s seat of a vehicle. 62

                                          15

                                          16

                                          17

                                          18   (Oct. 12, 2010),
                                               https://www.inquirer.com/philly/hp/news_update/20101013_Cops__Man_did_drugs_before_cras
                                          19   h_that_killed_teacher.html.
                                               56
                                                  Dave Haney, Teen Gets Prison for Fatal Crash, Peoria Journal Star (Aug. 20, 2011),
                                          20   https://www.pjstar.com/article/20110820/NEWS/308209911.
                                               57
                                                  Eric Garland, & Matthew Howard, Inhalation of Computer Duster Spray Among Adolescents:
                                          21   An Emerging Public Health Threat?, The American Journal of Drug and Alcohol Abuse,
                                               vol.36(6):320-24 (Jul. 21, 2010),
                                          22   https://www.tandfonline.com/doi/full/10.3109/00952990.2010.504874 [abstract].
                                               58
                                                  40/29 News, Police Say Teens High on Duster, YouTube (Sep. 3, 2010),
                                          23   https://www.youtube.com/watch?v=K1hNUrWuYKo.
                                               59
                                                  @shurrden, Bella Inhaling Dust Remover, YouTube (Nov. 27, 2010),
                                          24   https://www.youtube.com/watch?v=7kRttfMkSro.
                                               60
                                                  William Browning, Casper Man Faces Felony DUI, Billings Gazette (Apr. 18, 2011),
                                          25   https://billingsgazette.com/news/state-and-regional/wyoming/casper-man-faces-felony-
                                               dui/article_44842e90-1c24-5c11-bc49-4030c05dfd34.html.
                                          26   61
                                                  19-Year Old Faces DUI Charge After Allegedly Huffing, Casper Star Tribune (Apr. 20, 2011),
                                               https://trib.com/news/local/casper/year-old-faces-dui-charge-after-allegedly-
                                          27   huffing/article_33bd9038-2683-5537-9ba4-9ac8d3e5ca19.html.
                                               62
                                                  @swifferkillsdogs, Jimmy Huffing Dust Remover, YouTube (Dec. 14, 2011),
                                          28   https://www.youtube.com/watch?v=FjlazUNE2-8.
                                               Case No. 3:20-cv-06942                         - 23 -
                                                                                                                                        COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 24 of 67



                                           1            113.   Another video posted to YouTube.com in 2011 shows a young man getting high on

                                           2   dust remover while sitting in the driver’s seat of a vehicle. The young man shares the can of dust

                                           3   remover with his passengers, who also inhale from the can. 63

                                           4            114.   In 2011, an Illinois man crashed his vehicle after getting high on dust remover,

                                           5   killing three of his passengers. 64

                                           6            115.   In 2011, a California woman crashed her vehicle after getting high on 3M Dust

                                           7   Remover-branded dust remover. 65

                                           8            116.   In 2011, researchers published a research article reviewing three deaths associated

                                           9   with inhaling dust removers. 66

                                          10            117.   In two videos posted to YouTube.com in 2011, several young men are shown getting
R OBINS K APLAN LLP




                                          11   high on dust remover in the woods; the resulting debilitating and mind-altering effects visibly
            A TTORNEYS A T L AW




                                          12   present. 67
                          L OS A NGELES




                                          13            118.   In 2012, researchers published a research article reviewing the death of a person

                                          14   associated with inhaling dust removers. 68

                                          15            119.   In February of 2012, a woman struck and seriously injured two men who were

                                          16   standing in their own driveway after the woman lost control of her vehicle when she got high on

                                          17   dust remover. 69

                                          18

                                          19   63
                                                  @allenpalin, Doing Duster at Whataburger, YouTube (Dec. 26, 2011),
                                               https://www.youtube.com/watch?v=GYRQN-7raLM&has_verified=1.
                                          20   64
                                                  People v. Blakey, 44 N.E.3d 1186 (Ill. App. Ct. 2015).
                                               https://caselaw.findlaw.com/il-court-of-appeals/1719505.html.
                                          21   65
                                                  Melissa Pinion-Whitt, Madd to Honor Rialto Police Officer, Los Angeles Daily News (Mar.
                                               11, 2011, updated Aug. 28, 2017), https://www.dailynews.com/2011/03/11/madd-to-honor-rialto-
                                          22   police-officer/.
                                               66
                                                  C. Sasaki, T. Shinozuka, A Fatality Due to Inhalation of 1,1-Difluoroethane (HFC-152a) With
                                          23   a Peculiar Device, Forensic Toxicology, 27:45 (2009),
                                               https://www.ncbi.nlm.nih.gov/pubmed/20875935 [abstract].
                                          24   67
                                                  @theicedub, Duster Trip Part 1, YouTube (Apr. 29, 2011),
                                               https://www.youtube.com/watch?v=4yR9MJl3OQk;
                                          25   @theicedub, Duster Trip Part 2, YouTube (Apr. 29, 2011),
                                                https://www.youtube.com/watch?v=xdbH2PXS2kU.
                                          26   68
                                                  PC Kurniali, et al., Inhalant Abuse of Computer Cleaner Manifested as Angioedema, American
                                               Journal of Emergency Medicine, 30(1): 265e3-5 (Jan. 2012),
                                          27   https://www.ncbi.nlm.nih.gov/pubmed/21295430 [abstract].
                                               69
                                                  Julius Whigham II, Woman, 19, Charged with DUI in Delray Beach Crash that Injured Two;
                                          28   Accused of “Huffing” Aerosol Can, The Palm Beach Post (Oct. 23, 2012),
                                               Case No. 3:20-cv-06942                         - 24 -
                                                                                                                                     COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 25 of 67



                                           1           120.   A woman was convicted of third-degree murder in Pennsylvania after she huffed

                                           2   dust remover she purchased at a local Walmart before she struck and killed another driver in August

                                           3   of 2012. 70

                                           4           121.   In September 2012, a Vermont man struck and killed a teenager who was walking

                                           5   to her father’s car after the man lost control of his vehicle when he got high on dust remover. 71

                                           6           122.   In October 2012, a man crossed the median and struck and killed two siblings after

                                           7   getting high on dust remover. 72

                                           8           123.   In 2012, a woman was charged with reckless homicide after local authorities said

                                           9   she struck and killed a five-year-old girl while driving high on dust remover. 73

                                          10           124.   In 2012, a TV station aired a story featuring a teenager who lost consciousness and
R OBINS K APLAN LLP




                                          11   caused a multi-vehicle crash after she got high on dust remover while driving. 74
            A TTORNEYS A T L AW




                                          12           125.   In 2013, researchers published a case study of a man who suffered from acute renal
                          L OS A NGELES




                                          13   failure after inhaling twenty cans of Defendants’ Ultra Duster-branded dust remover in twenty

                                          14   hours. 75

                                          15           126.   In 2014, a TV news station reported a twenty-one-year-old had died after huffing

                                          16   dust remover. 76

                                          17

                                          18
                                               https://www.palmbeachpost.com/article/20121023/NEWS/812023237.
                                          19   70
                                                  Steve Bauer, Judge Rejects New Trial in Fatal Huffing Case, StateCollege.com (June 10,
                                               2015), http://www.statecollege.com/news/local-news/judge-rejects-new-trial-in-fatal-huffing-
                                          20   case,1464214/.
                                               71
                                                  Brent Curtis, Man Guilty of Manslaughter in Crash While “Huffing,” Times Argus Online
                                          21   (Jan. 17, 2015), https://www.timesargus.com/news/man-guilty-of-manslaughter-in-crash-while-
                                               huffing/article_f72d7085-c65c-5b5a-9420-dc234b33b782.html.
                                          22   72
                                                  Man Sentenced for Crash that Killed Ole Miss Siblings, WMC5 Action News (Sept. 23, 2013,
                                               updated June 30, 2013), https://www.wmcactionnews5.com/story/23505970/man-sentenced-for-
                                          23   crash-that-killed-ole-miss-siblings/.
                                               73
                                                  Suit: “Huffing” Teen Driver May Have Run Over Girl Twice, CBS Chicago (Sep. 20, 2012),
                                          24   https://chicago.cbslocal.com/2012/09/20/suit-huffing-teen-driver-may-have-run-over-girl-5-
                                               twice/.
                                          25   74
                                                  Wood TV8, Driver on “Duster” Causes 3-Car Crash, YouTube (Dec. 13, 2012),
                                               https://www.youtube.com/watch?v=sDpnX0m7a8E.
                                          26   75
                                                  Danxuan Long et al. “A Case of Ultra Duster Intoxication Causing Acute Renal Failure,”
                                               CHEST, Volume 144, Issue 4, 290A (Oct. 29, 2013), https://journal.chestnet.org/article/S0012-
                                          27   3692(16)42923-5/fulltext.
                                               76
                                                  ABC 17 News, 21-Year-Old Dies from Inhaling Air Duster Can, YouTube (Nov. 11, 2014),
                                          28   https://www.youtube.com/watch?v=ePXED7E4-sw&feature=youtu.be.
                                               Case No. 3:20-cv-06942                       - 25 -
                                                                                                                                       COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 26 of 67



                                           1            127.   In 2014, law enforcement in Greenwich, New York were prompted to warn the

                                           2   public of the dangers associated with huffing after a man was hospitalized for inhaling dust

                                           3   removers. 77

                                           4            128.   In 2014, a woman suffered near-fatal injuries in Maine when local authorities

                                           5   alleged she crashed her car after getting high on dust remover. 78

                                           6            129.   In 2014, local authorities in Texas charged a man with a felony when he was alleged

                                           7   to have crashed his car after getting high on dust remover, injuring himself and his passenger. 79

                                           8            130.   In 2015, a woman was arrested after local authorities found her huffing Defendants’

                                           9   Ultra Duster product at Walmart. 80

                                          10            131.   In 2016, researchers published a research article reviewing the death of a person
R OBINS K APLAN LLP




                                          11   associated with inhaling dust removers. 81
            A TTORNEYS A T L AW




                                          12            132.   In 2016, researchers published a research article reviewing the death of another
                          L OS A NGELES




                                          13   person associated with inhaling dust removers. 82

                                          14            133.   In 2017, a driver struck and fatally killed three Minnesota men who were traveling

                                          15   to a cabin for the weekend after the driver huffed Defendants’ Ultra Duster product. 83

                                          16

                                          17   77
                                                  Spread of “Huffing” Feared, The Post Star (June 2, 2014),
                                               https://poststar.com/news/local/spread-of-huffing-feared/article_287eac5e-ea9c-11e3-a0bf-
                                          18   001a4bcf887a.html.
                                               78
                                                  Erica Thoms, Driver in Near-Fatal Belfast Crash Charged with Abuse of Inhalants (May 14,
                                          19   2014), https://www.penbaypilot.com/article/driver-near-fatal-belfast-crash-charged-abuse-
                                               inhalants/33406.
                                          20   79
                                                  MPD: Man Inhales Air Duster, Injures Passenger in Crash, MRT.com (Jun. 2, 2014),
                                               https://www.mrt.com/crime/article/MPD-Man-inhales-air-duster-injures-passenger-in-
                                          21   7411373.php.
                                               80
                                                  ULTRA DUSTED: Woman Huffing Canned Air Arrested, HuffPost (Sep. 1, 2015),
                                          22   https://www.huffpost.com/entry/woman-accused-of-huffing-canned-air-at-big-box-
                                               store_n_55e5d01ae4b0c818f6193149.
                                          23   81
                                                  S. Kumar, et al., Cardiomyopathy from 1,1-Difluoroethane Inhalation, Cardiovascular
                                               Toxicology 16, 370-73 (Nov. 2015),
                                          24   https://link.springer.com/article/10.1007%2Fs12012-015-9348-5 [abstract].
                                               82
                                                  Alexis L. Cates and Matthew D. Cook, Severe Cardiomyopathy after Huffing Dust-Off, Case
                                          25   Reports in Emergency Medicine, vol. 2016, Article ID 9204790 (2016),
                                               https://www.hindawi.com/journals/criem/2016/9204790/.
                                          26   83
                                                  Kendhammer, et al. v. AW Distributing, Inc., et al., Case No. 20-cv-01539-NEB-TNL (D.
                                               Minn.); FOX 9, Impaired, wrong-way driver in court for deaths of three cabin-bound Minnesota
                                          27   men, (Aug. 9, 2017),
                                               https://www.fox9.com/news/impaired-wrong-way-driver-in-court-for-deaths-of-three-cabin-
                                          28   bound-minnesota-men.
                                               Case No. 3:20-cv-06942                         - 26 -
                                                                                                                                      COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 27 of 67



                                           1            134.   In 2017, a Minnesota mother and daughter suffered severe injuries when a driver

                                           2   crashed his vehicle after getting high on Defendants’ Ultra Duster product. 84

                                           3            135.   A video posted to YouTube.com in 2017 shows a woman sitting in the driver side

                                           4   of her car immediately after crashing her car and then continuing to huff from a can of dust

                                           5   remover. 85

                                           6            136.   In a particularly disturbing video posted to YouTube.com in 2017, a young man

                                           7   inhales dust remover while sitting in the driver’s seat of his truck and parked in a parking lot. The

                                           8   video demonstrates the immediate, debilitating effects of inhaling dust remover. 86

                                           9            137.   In 2018, a man was killed after being struck head on by another driver who was

                                          10   driving his vehicle while high on Falcon Safety Products’ Dust-Off product. 87
R OBINS K APLAN LLP




                                          11            138.   In 2019, researchers published a case study of a woman who suffered from acute
            A TTORNEYS A T L AW




                                          12   psychosis after inhaling a dust remover. 88
                          L OS A NGELES




                                          13            139.   In 2019, a Minnesota woman was struck and killed by a driver who had been huffing

                                          14   CRC Duster-branded dust remover. 89

                                          15            140.   In 2019, a researcher published an article about “[s]udden sniffing death” which can

                                          16   occur when an individual inhales dust remover—“an inexpensive easily accessible product[].” 90

                                          17

                                          18   84
                                                  Chairez v. AW Distributing, Inc., et al., Case No. 20-cv-01473-NEB-TNL (D. Minn.); Justin
                                               Labounty, Four Hurt, One With Life Threatening Injuries In Sherburne Crash, WJON.com, (Dec.
                                          19   7, 2017)
                                               https://wjon.com/four-hurt-one-with-life-threatening-injuries-in-sherburne-crash/.
                                          20   85
                                                  @RoadCam, Woman Inhaling Gas Duster Caused a Crash, YouTube (Nov. 27, 2017),
                                               https://www.youtube.com/watch?v=YJrroAChIW4.
                                          21   86
                                                  @Diamondmytegaming, Air Duster in a McDonald’s Parking Lot, YouTube (Oct. 2, 2017),
                                               https://www.youtube.com/watch?v=Wt-3JF1tgM0.
                                          22   87
                                                  Silvestry v. Falcon Safety Products, Case No. ESX-L-003103-20 (Sup. Ct. NJ.); Brian Lock,
                                               Savannah Man Facing Manslaughter Charge Over Deadly St. Joseph Wreck, (June 28, 2018),
                                          23   https://www.kmzu.com/savannah-man-facing-manslaughter-charge-over-deadly-st-joseph-
                                               wreck/.
                                          24   88
                                                  Clara B. Novotny, et al. “Acute Psychosis Following 1,1-Difluoroethane Inhalation,” Cureus
                                               vol. 11(9) e5565 (Sep. 4 2019),
                                          25   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6820689/.
                                               89
                                                  McDougall v. CRC Industries, Inc., Case No. 20-CV-1499-JRT-LIB (D. Minn.); Lakeland PBS,
                                          26   One Dead After Crash In Lake Of The Woods County, (Jul. 23, 2019)
                                               https://lptv.org/one-dead-after-crash-in-lake-of-the-woods-county/.
                                          27   90
                                                  Kathy Prybys, DO, “Sudden Sniffing Death,” University of Maryland School of Medicine,
                                               Department of Emergency Medicine, https://umem.org/educational_pearls/3622/ (last updated
                                          28   Jul. 5, 2019).
                                               Case No. 3:20-cv-06942                          - 27 -
                                                                                                                                      COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 28 of 67



                                           1            141.   On May 28, 2020, a Wisconsin man struck and killed an eighteen-year-old girl who

                                           2   was walking after the man lost control of his vehicle when he got high on dust remover. 91

                                           3            142.   On June 1, 2020, researchers published a case study of a man who suffered from

                                           4   significant cardiomyocyte damage after inhaling multiple cans of Dust-Off-branded dust remover

                                           5   on a daily basis for one month. 92

                                           6            143.   And in popular culture, dust remover abuse has been portrayed on film and TV and

                                           7   entertainment personalities have fallen victim to the intoxicating and addicting effects of dust

                                           8   removers.

                                           9            144.   In the movie Thirteen, released in 2003, two characters are portrayed getting high

                                          10   on dust remover. 93
R OBINS K APLAN LLP




                                          11            145.   On August 11, 2008, in Season 4, Episode 19 of the TV show Intervention which
            A TTORNEYS A T L AW




                                          12   follows people who work to overcome—and recover from—their drug addictions, the show focused
                          L OS A NGELES




                                          13   on a young woman who was addicted to getting high off dust removers. 94

                                          14            146.   In Season 14, Episode 7 of the TV show South Park that aired on April 28, 2010,

                                          15   the show portrayed one of the characters with a drug addiction and was depicted getting high on

                                          16   dust remover while sitting in a car. 95

                                          17

                                          18

                                          19

                                          20

                                          21   91
                                                  Fox WZAW, Court docs: Texting was a factor in fatal Adams County hit-and-run, (May 28,
                                               2020)
                                          22   https://www.wsaw.com/content/news/Court-docs-Texting-huffing-factors-in-fatal-Adams-
                                               County-hit-and-run-570840431.html?ref=431.
                                          23   92
                                                  Cao A. Shiliang, et al., “Air Duster Inhalant Abuse Causing Non-ST Elevation Myocardial
                                               Infarction,” Cureus 12(6): e8402 doi:10.7759/cureus.8402 (Jun. 1, 2020),
                                          24   https://www.cureus.com/articles/26124-air-duster-inhalant-abuse-causing-non-st-elevation-
                                               myocardial-infarction.
                                          25   93
                                                  Alexandru Cojanu, Inhalant Abuse: The Wolf in Sheep’s Clothing, American Journal of
                                               Psychiatry Residents’ Journal (Feb. 2018),
                                          26   https://psychiatryonline.org/doi/pdf/10.1176/appi.ajp-rj.2018.130203.
                                               94
                                                  A&E, Intervention: Allison, S4 E19 (Aug. 11, 2008),
                                          27   https://play.aetv.com/shows/intervention/season-4/episode-19.
                                               95
                                                  @trilabyte700, Towelie Inhaling 2000 Cans of Computer Air Duster a Day, YouTube (Feb. 16,
                                          28   2012), https://www.youtube.com/watch?v=wfXzHDY5Lrc.
                                               Case No. 3:20-cv-06942                        - 28 -
                                                                                                                                    COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 29 of 67



                                           1            147.   In 2017, Aaron Carter, a popular singer, crashed his car after his friends called 911

                                           2   multiple times to report Carter had been huffing dust remover all night, Carter had been driving all

                                           3   night, and that Carter was a danger on the road as a result. 96

                                           4            148.   On June 23, 2020, Brandon Hall, an actor prominently known for his role in the

                                           5   1994 movie Little Rascals, was arrested for huffing dust remover after local authorities responded

                                           6   to a hotel’s call about a possible overdose. 97

                                           7                                   DEFENDANTS’ ULTRA DUSTER

                                           8            149.   Defendants, at all material and relevant times and upon information and belief,

                                           9   designed, manufactured, tested, labeled, distributed, and/or sold a dust remover called Ultra Duster.

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21            150.   At all material and relevant times, the function of Ultra Duster was similar to other
                                          22   dust removers containing DFE on the market.
                                          23

                                          24

                                          25   96
                                                  Aaron Carter: “He’s Inhaling Computer Duster” Says Friend in 911 Call (Audio), TheBlast
                                               (Sep. 21, 2017, updated June 10, 2019), https://theblast.com/c/aaron-carter-computer-duster-911-
                                          26   call.
                                               97
                                                  US Weekly, ‘Little Rascals’ Star Bug Hall Arrested for Allegedly Huffing Air Duster: See the
                                          27   Mugshot, (Jun. 23, 2020)
                                               https://www.usmagazine.com/celebrity-news/news/little-rascals-bug-hall-arrested-for-allegedly-
                                          28   huffing-see-his-mugshot/.
                                               Case No. 3:20-cv-06942                        - 29 -
                                                                                                                                      COMPLAINT
                                                    Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 30 of 67



                                           1            151.   At all material and relevant times, Defendants advertised and marketed Ultra Duster

                                           2   as a “compressed gas air duster” that “blast[s] dust, dirt, and unwanted micro-articles away from

                                           3   computers, keyboards, printers plus many more.” 98

                                           4            152.   At all material and relevant times, the appearance of Ultra Duster was substantially

                                           5   similar to other dust remover products on the market:

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16            153.   At all material and relevant times, the main ingredient in Ultra Duster—like other

                                          17   compressed gas dusters on the market—was DFE: 99

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27   98
                                                  AW Distributing, Inc., Ultra Duster Product Description,
                                                http://www.awdus.com/products_01_01.html.
                                          28   99
                                                  AW Distributing, Inc., Ultra Duster Safety Data Sheet, http://awdus.com/MSDS01.HTML.
                                               Case No. 3:20-cv-06942                        - 30 -
                                                                                                                                     COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 31 of 67



                                           1          154.    At all material and relevant times, DFE was the main ingredient in Ultra Duster

                                           2   because the sole purpose of this product is to propel a pressurized burst of gas from the can at a

                                           3   high velocity to displace dust and other material from the surface of whatever item is being cleaned.

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9          155.    At all material and relevant times, the Material Safety Data Sheet that Defendants

                                          10   published online for Ultra Duster acknowledges the severe Central Nervous System effects of
R OBINS K APLAN LLP




                                          11   inhaling DFE: 100
            A TTORNEYS A T L AW




                                          12          156.    Because the DFE in Ultra Duster causes psychoactive effects when inhaled, many
                          L OS A NGELES




                                          13   people intentionally inhale Ultra Duster to get high. 101

                                          14          157.    At all material and relevant times, Defendants knew that people intentionally

                                          15   inhaled Ultra Duster to get high.

                                          16          158.    At all material and relevant times, Defendants knew that people intentionally

                                          17   inhaled Ultra Duster to get high while driving and subsequently harm or kill innocent bystanders.

                                          18          159.    In fact, a civil lawsuit was commenced against multiple defendants—including AW

                                          19   Distributing and Walmart—in 2012 when two Florida residents were seriously injured earlier in

                                          20   that year after being struck by a woman who was high on Ultra Duster dust remover while

                                          21   driving. 102 A copy of that Complaint is attached hereto as Exhibit 2. Joe Bussell testified as the

                                          22   Corporate Representative of Walmart on October 22, 2015. A copy of his deposition transcript is

                                          23

                                          24   100
                                                   AW Distributing, Inc., Ultra Duster Safety Data Sheet, http://awdus.com/MSDS01.HTML.
                                               101
                                                   National Institute on Drug Abuse, Inhalants: Letter from the Director,
                                          25   https://www.drugabuse.gov/publications/research-reports/inhalants/letter-director.
                                               102
                                                   Complaint, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir. Ct. Nov. 20,
                                          26   2012) (attached hereto as Exhibit 2); Deposition Transcript of Joe Bussell (“Bussell Dep.”)
                                               (attached hereto as Exhibit 3), Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla.
                                          27   Cir. Ct. Oct. 22, 2015); Deposition Transcript of Kennic Ho (“Ho Dep.”) (attached hereto as
                                               Exhibit 4), Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir. Ct. Feb. 15,
                                          28   2016).
                                               Case No. 3:20-cv-06942                          - 31 -
                                                                                                                                      COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 32 of 67



                                           1   attached hereto as Exhibit 3. Kennic Ho testified on behalf of AW Distributing on February 15,

                                           2   2016. A copy of his deposition transcript is attached hereto as Exhibit 4.

                                           3           160.    According to Kennic Ho, who testified that he was AW Distributing’s Manager,

                                           4   AW Distributing—and Kennic Ho personally—are aware that people inhale Ultra Duster to get

                                           5   high, and that people “abuse[] it”: 103

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11           161.    According to Joe Bussell, Walmart’s Corporate Representative, Walmart is also
            A TTORNEYS A T L AW




                                          12   aware that people inhale Ultra Duster to get high, and that people “abuse[] it”: 104
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                               103
                                                   Ho Dep. 28:10–18, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir. Ct.
                                          27   Feb. 15, 2016).
                                               104
                                                   Bussell Dep. 36:9–18, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir.
                                          28   Ct. Oct. 22, 2015).
                                               Case No. 3:20-cv-06942                         - 32 -
                                                                                                                                      COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 33 of 67



                                           1           162.   According to Kennic Ho, AW Distributing has known that people intentionally

                                           2   inhale dust remover products containing difluoroethane since before Ultra Duster started being

                                           3   sold: 105

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27
                                               105
                                                  Ho Dep. 29:7–19, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir. Ct.
                                          28   Feb. 15, 2016).
                                               Case No. 3:20-cv-06942                         - 33 -
                                                                                                                                COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 34 of 67



                                           1          163.    In fact, Kennic Ho testified under oath that he was aware that people misused and

                                           2   abused Ultra Duster since at least May 2010: 106

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27
                                               106
                                                  Ho Dep. 104:5–25, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir. Ct.
                                          28   Feb. 15, 2016).
                                               Case No. 3:20-cv-06942                        - 34 -
                                                                                                                                  COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 35 of 67



                                           1          164.    Joe Bussell similarly testified under oath that Walmart was aware that people have

                                           2   been misusing and abusing Ultra Duster since at least 2008: 107

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8          165.    Walmart Knows that people have misused and abused Ultra Duster and similar dust

                                           9   removers in Walmart stores and parking lots: 108

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25   107
                                                   Bussell Dep. 148:11–15, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir.
                                               Ct. Oct. 22, 2015).
                                          26   108
                                                   Bussell Dep. 121:12–25, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir.
                                               Ct. Oct. 22, 2015). See also id. at 116:11–117:6, 120:16–121:21, 125:15–126:9, 144:5–17, 147:2–
                                          27   13, 149:3–25, 151:24–153:10, 155:6–156:3, 157:15–158:1, 159:16–160:23, 161:1–12, 162:22–
                                               163:13, 166:14–23, 176:25–177:9, 178:23–179:10, 186:13–187:1, 193:6–24, 199:25–200:15,
                                          28   201:3–18, 202:4–16, 203:3–204:2, and 204:13–23.
                                               Case No. 3:20-cv-06942                        - 35 -
                                                                                                                                   COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 36 of 67



                                           1          166.    At all material and relevant times, the product label for Ultra Duster contained a

                                           2   general notice to the user of the product that “misuse by deliberately concentrating and inhaling

                                           3   contents may be harmful or fatal”:

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18          167.    At all material and relevant times, AW Distributing published a website
                                          19   http://www.ultraduster.com/ (“Ultra Duster Website”) which states “ULTRA DUSTER contains a
                                          20   bitterant additive that discourages potential abusive and misusage of the product by making its
                                          21   contents unpleasant to inhale.” 109
                                          22          168.    At all material and relevant times, the Ultra Duster Website published a notice that
                                          23   Ultra Duster “now comes with an additive known as bitterant, making the contents extremely
                                          24

                                          25

                                          26

                                          27

                                          28   109
                                                  Ultra Duster, Bitterant, http://www.ultraduster.com/bitterant.html.
                                               Case No. 3:20-cv-06942                        - 36 -
                                                                                                                                    COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 37 of 67



                                           1   unpleasant to inhale.” The informational notice contains a website link to provide users and

                                           2   potential users of Ultra Duster information on inhalant abuse at https://inhalant-abuse.net/: 110

                                           3

                                           4

                                           5          169.    At all material and relevant times, the Ultra Duster Bitterant Webpage only advised

                                           6   visitors of the website of the potential for inhalant abuse.

                                           7          170.    At all material and relevant times, the Ultra Duster Bitterant Webpage provided no

                                           8   warnings that inhaling Ultra Duster can cause harm or death to innocent bystanders, including the

                                           9   foreseeable and predictable risk that a person could lose control of their vehicle and strike and

                                          10   injure or kill another person when high on Ultra Duster.
R OBINS K APLAN LLP




                                          11          171.    At all material and relevant times, Defendants provided inadequate warnings to the
            A TTORNEYS A T L AW




                                          12   user of the product about the potential for harm that the user and innocent bystanders may
                          L OS A NGELES




                                          13   experience as a result of inhaling Ultra Duster.

                                          14          172.    At all material and relevant times, Defendants provided no warnings that inhaling

                                          15   Ultra Duster can cause harm or death to innocent bystanders, including the foreseeable and

                                          16   predictable risk that a person could lose control of their vehicle and strike and injure or kill another

                                          17   person when high on Ultra Duster. 111

                                          18          173.    At all material and relevant times, and upon information and belief, Defendants

                                          19   never warned people who are, or who could be, exposed to Ultra Duster that they should not operate

                                          20   a motor vehicle. 112

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27   110
                                                   Ultra Duster, Bitterant, http://www.ultraduster.com/bitterant.html.
                                               111
                                                   AW Distributing, Inc., Website generally, http://www.awdus.com/
                                          28   112
                                                   AW Distributing, Inc., Website generally, http://www.awdus.com/
                                               Case No. 3:20-cv-06942                         - 37 -
                                                                                                                                         COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 38 of 67



                                           1          174.    According to Kennic Ho, a bitterant (“bitterant” or “bittering agent”) has been

                                           2   present in Ultra Duster since Ultra Duster was first distributed in the United States: 113

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8          175.    At all material and relevant times, the product label for Ultra Duster advertised that

                                           9   Ultra Duster “[c]ontains a bitterant to help discourage inhalant abuse”: 114

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16          176.    The advertised bittering agent, in fact, did not effectively discourage or prevent

                                          17   people from inhaling Ultra Duster to get high.

                                          18          177.    At all material and relevant times and upon information and belief, Defendants had

                                          19   no intention of actually discouraging abuse of Ultra Duster as an inhalant as Defendants continued

                                          20   to sell Ultra Duster in a form that continued to be inhaled by persons seeking to get high.

                                          21          178.    At all material and relevant times and upon information and belief, Defendants only

                                          22   advertised the existence of a “bittering agent” because certain retailers, such as Walmart, would not

                                          23   sell the product without such an advertisement on the label.

                                          24

                                          25

                                          26
                                               113
                                                   Ho Dep. 104:5–25, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir. Ct.
                                          27   Feb. 15, 2016).
                                               114
                                                   Sam’s Club, Ultra Duster Label,
                                          28   https://www.samsclub.com/p/ultra-duster-compressed-gas-4pk-canned-air/prod22700731
                                               Case No. 3:20-cv-06942                         - 38 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 39 of 67



                                           1          179.    According to Joe Bussell, Walmart required AW Distributing “to include a bitterant

                                           2   in their [Ultra Duster] supplied to Walmart”: 115

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8          180.    At all material and relevant times and upon information and belief, certain retailers,

                                           9   such as Walmart, required Defendants to advertise the existence of a “bittering agent” on their Ultra

                                          10   Duster label in response to known incidents of dust remover abuse.
R OBINS K APLAN LLP




                                          11          181.    However, at all material and relevant times, the “bittering agent” that Defendants
            A TTORNEYS A T L AW




                                          12   advertised as an ingredient added to “discourage inhalant abuse,” in fact, did not work for its
                          L OS A NGELES




                                          13   intended or advertised purpose.

                                          14          182.    Or worse, reasonable further investigation and discovery may show that Ultra

                                          15   Duster did not contain a bittering agent whatsoever.

                                          16          183.    And upon information and belief, none of the Defendants conducted any testing or

                                          17   otherwise took any reasonable efforts to ensure the bittering agent they claim is present actually

                                          18   worked to deter or discourage abuse of the Ultra Duster product.

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27
                                               115
                                                   Bussell Dep. 220:3–7, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir.
                                          28   Ct. Oct. 22, 2015).
                                               Case No. 3:20-cv-06942                        - 39 -
                                                                                                                                      COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 40 of 67



                                           1          184.    According to Kennic Ho, AW Distributing did not even specifically request that

                                           2   Ultra Duster be tested to ensure a “bittering agent” was released from the product: 116

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16          185.    Similarly, according to Joe Bussell, Walmart did not require that Ultra Duster be

                                          17   tested to ensure a “bittering agent” was actually released from the product: 117

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                               116
                                                   Ho Dep. 114:20–7, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir. Ct.
                                          27   Feb. 15, 2016).
                                               117
                                                   Bussell Dep. 139:7–10, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir.
                                          28   Ct. Oct. 22, 2015).
                                               Case No. 3:20-cv-06942                         - 40 -
                                                                                                                                         COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 41 of 67



                                           1          186.    In fact, according to Joe Bussell, Walmart had not seen any research or data that

                                           2   showed whether Ultra Duster released a “bittering agent” when Ultra Duster was sprayed: 118

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11          187.    Moreover, according to Joe Bussell, Walmart was not aware of any data that showed
            A TTORNEYS A T L AW




                                          12   whether the “bittering agent” was even effective: 119
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20          188.    At all material and relevant times, people continued to abuse Ultra Duster in order

                                          21   to get high despite the advertised “bittering agent,” including Colten Treu.

                                          22          189.    At all material and relevant times, Defendants knew or should have known that

                                          23   people continued to abuse Ultra Duster to get high, despite advertising to the public that Ultra

                                          24   Duster contained a bittering agent to help discourage inhalant abuse.

                                          25

                                          26
                                               118
                                                   Bussell Dep. 43:1–8, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir.
                                          27   Ct. Oct. 22, 2015).
                                               119
                                                   Bussell Dep. 41:3–10, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir.
                                          28   Ct. Oct. 22, 2015).
                                               Case No. 3:20-cv-06942                          - 41 -
                                                                                                                                    COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 42 of 67



                                           1          190.    According to Joe Bussell, Walmart was aware that people continued to abuse Ultra

                                           2   Duster despite the advertised “bittering agent” since at least 2012: 120

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11          191.    According to Joe Bussell, Walmart was aware that people continued to abuse Ultra
            A TTORNEYS A T L AW




                                          12   Duster in Walmart stores and Walmart parking lots: 121
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                               120
                                                   Bussell Dep. 74:5–12, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir.
                                          27   Ct. Oct. 22, 2015).
                                               121
                                                   Bussell Dep. 54:3–13, Grieco v. Merrill, et al., No. 50-2012-CA-021342-MB(AD), (Fla. Cir.
                                          28   Ct. Oct. 22, 2015).
                                               Case No. 3:20-cv-06942                         - 42 -
                                                                                                                                 COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 43 of 67



                                           1           192.    At all material and relevant times, Defendants knew or should have known that the

                                           2   advertised “bittering agent” did not effectively discourage abuse of Ultra Duster as an inhalant.

                                           3           193.    At all material and relevant times, and upon information and belief, Defendants

                                           4   refused to consider alternative deterrents to effectively discourage abuse of Ultra Duster as an

                                           5   inhalant. For example, Kennic Ho testified that AW Distributing did not want to pay to include an

                                           6   alternative deterrent in the Ultra Duster: 122

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27
                                               122
                                                  Ho Dep. 155:19–156:19, Grieco v. Merrill, No. 50-2012-CA-021342-MB(AD) (Fla. Cir. Ct.
                                          28   Feb. 15, 2016).
                                               Case No. 3:20-cv-06942                      - 43 -
                                                                                                                                     COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 44 of 67



                                           1

                                           2

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20          194.    Even if Defendants successfully incorporated a “bittering agent” into Ultra Duster’s

                                          21   formulation, the physiological effects of inhaling a “bittering agent” mixed with DFE could

                                          22   potentially cause bronchial smooth muscle relaxation, thereby increasing DFE absorption in the

                                          23   body and increasing Ultra Duster’s intoxicating effects. 123

                                          24
                                               123
                                                   See, e.g., Deshpande DA, Wang WCH, Mcilmoyle EL, Robinett KS, Schillinger RM, An SS,
                                          25   et al. Bitter taste receptors on airway smooth muscle bronchodilate by localized calcium
                                               signaling and reverse obstruction. NAT MED N Y (2010), 16:1299–304, available at
                                          26   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3066567/; Clifford RL, Knox AJ. Future
                                               bronchodilator therapy: a bitter pill to swallow? AM J PHYSIOL-LUNG CELL MOL PHYSIOL
                                          27   (2012), 303:L953–5, available at
                                               https://journals.physiology.org/doi/full/10.1152/ajplung.00303.2012; Liggett SB. Bitter taste
                                          28   receptors on airway smooth muscle as targets for novel bronchodilators. EXPERT OPIN THER
                                               Case No. 3:20-cv-06942                         - 44 -
                                                                                                                                    COMPLAINT
                                                Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 45 of 67



                                           1          195.    At all material and relevant times, Ultra Duster was sold in quantities far greater

                                           2   than what would be expected if used only for its intended use.

                                           3          196.    At all material and relevant times, Defendants knew or should have known that Ultra

                                           4   Duster was being sold in quantities far greater than what would be expected if used only for its

                                           5   intended use.
                                                      197. At all material and relevant times, Defendants knew or should have known that Ultra
                                           6

                                           7   Duster was being sold in quantities far greater than what would be expected if used only for its

                                           8   intended use because people were purchasing Ultra Duster to get high.

                                           9          198.    At all material and relevant times, Defendants knew or should have known that a
                                          10
                                               large portion of their sales of Ultra Duster were to people who purchased the product to get high.
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                                      199.    At all material and relevant times, Defendants knew or should have known that
                                          12
                          L OS A NGELES




                                               persons were using Ultra Duster in a manner that resulted in death and injury to innocent bystanders
                                          13
                                               in motor vehicle crashes.
                                          14
                                                      200.    At all material and relevant times, Defendants placed Ultra Duster into the stream
                                          15
                                               of commerce, despite knowledge of the foreseeable misuse of Ultra Duster as an inhalant, and that
                                          16
                                               this foreseeable use would cause harm to innocent bystanders, including in motor vehicle crashes.
                                          17
                                                      201.    At all material and relevant times, Defendants provided false and misleading
                                          18
                                               warnings, labels, promotions, marketing, and information and failed to provide adequate warning
                                          19
                                               of the risks and dangers associated with the foreseeable misuse of Ultra Duster that might befall
                                          20
                                               not just the person inhaling Ultra Duster, but innocent bystanders in motor vehicle crashes as well.
                                          21
                                                      202.    Reasonable further investigation and discovery may show that at all material and
                                          22
                                               relevant times, Defendants falsely claimed that Ultra Duster contained a bittering agent that would
                                          23
                                               deter inhalant abuse, when in fact Ultra Duster contained no such bittering agent.
                                          24

                                          25

                                          26

                                          27
                                               TARGETS (2013), 17:721–31 available at
                                          28   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4437536/.
                                               Case No. 3:20-cv-06942                      - 45 -
                                                                                                                                     COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 46 of 67



                                           1           203.    At all material and relevant times, Defendants falsely claimed that Ultra Duster

                                           2   contained a bittering agent that would deter inhalant abuse, when in fact the “bittering agent” was

                                           3   completely ineffective.

                                           4           204.    At all material and relevant times, Defendants failed to add a “bittering agent” or

                                           5   other product to Ultra Duster that effectively deterred inhalant abuse.

                                           6           205.    At all material and relevant times, people predictably and foreseeably continued to

                                           7   use Ultra Duster to get high, drive while high on Ultra Duster, lose control of their vehicles, and

                                           8   injure or kill innocent bystanders, including J.K., H.H., and Sara Schneider.

                                           9           206.    At all times relevant, Defendants negligently, maliciously, wantonly, despicably,

                                          10   and willfully disregarded the rights and safety of the public, including J.K., H.H., and Sara
R OBINS K APLAN LLP




                                          11   Schneider, because they placed their dust remover products containing difluoroethane—such as
            A TTORNEYS A T L AW




                                          12   Ultra Duster—into the stream of commerce, despite knowledge that people will continue to use
                          L OS A NGELES




                                          13   Ultra Duster to get high, drive while high on Ultra Duster, lose control of their vehicles, and injure

                                          14   or kill innocent bystanders, including J.K., H.H., and Sara Schneider.

                                          15

                                          16                     J.K., H.H., AND SARA SCHNEIDER’S FATAL INJURIES
                                          17           207.    On November 3, 2018, Colton R. Treu (hereinafter “Treu”) was driving his vehicle

                                          18   in the Village of Lake Hallie, Chippewa County, Wisconsin.

                                          19           208.    While driving, Treu and his passenger, John Stender, huffed a can of dust remover.

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               Case No. 3:20-cv-06942                          - 46 -
                                                                                                                                       COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 47 of 67



                                           1           209.    The dust remover that Treu inhaled and got high from was Defendants’ Ultra Duster,

                                           2   which they purchased at a local Walmart store:

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               Case No. 3:20-cv-06942                        - 47 -
                                                                                                                                    COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 48 of 67



                                           1           210.    Treu and his passenger both got high from intentionally huffing Ultra Duster.

                                           2           211.    Treu and his passenger got high from huffing Ultra Duster despite the advertised

                                           3   presence of a bittering agent in the product.

                                           4           212.    Treu lost consciousness and/or all control of his bodily movements when he was

                                           5   high on Ultra Duster.

                                           6           213.    Treu lost the ability to drive and the ability to maintain control of his vehicle when

                                           7   he was high on Ultra Duster.

                                           8           214.    Because Treu predictably and foreseeably huffed Ultra Duster, got high, lost

                                           9   consciousness and/or all control of his bodily movements, and lost the ability to maintain control

                                          10   of his vehicle, he predictably and foreseeably drove off the northbound lane of the highway, crossed
R OBINS K APLAN LLP




                                          11   the centerline, and crossed the southbound lane of the highway, where his vehicle struck J.K., H.H.,
            A TTORNEYS A T L AW




                                          12   and Sara Schneider, as well as additional members of their Girl Scout Troop 3055, all of whom
                          L OS A NGELES




                                          13   were lawfully picking up trash on the side of the road, as part of the volunteer Adopt-a-Highway

                                          14   program. The collision caused many deaths, including the deaths of J.K., H.H., and Sara Schneider.

                                          15           215.    In an attempt by first responders to save J.K.’s life, J.K. was transported to Gillette

                                          16   Children’s Specialty Healthcare hospital in St. Paul, Minnesota, where she was pronounced

                                          17   deceased. H.H. and Sara Schneider were pronounced deceased at the scene of the collision.

                                          18                                      FIRST CAUSE OF ACTION

                                          19                                  (As to All Plaintiffs and Defendants)

                                          20                                             Wrongful Death

                                          21           216.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation
                                          22   contained in the previous paragraphs as if fully set forth herein at length.
                                          23           217.    Plaintiffs Brian Kelley and Robin Kelley, Individually, and as Personal
                                          24   Representatives and General Co-Administrators of J.K.’s Estate, bring this wrongful death claim
                                          25   pursuant to Cal. Civ. Code § 377.60.
                                          26           218.    Plaintiff J.O., Individually, and as Successor-in-Interest to the Estate of H.H., brings
                                          27   this wrongful death claim pursuant to Cal. Civ. Code § 377.60.
                                          28
                                               Case No. 3:20-cv-06942                           - 48 -
                                                                                                                                         COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 49 of 67



                                           1           219.    Plaintiff J.O., Individually, and as Successor-in-Interest to the Estate of Sara

                                           2   Schneider, brings this wrongful death pursuant to Cal. Civ. Code § 377.60.

                                           3           220.    The negligent and wrongful acts and omissions of Defendants as alleged herein had

                                           4   a substantial part in bringing about J.K., H.H., and Sara Schneider’s deaths.

                                           5           221.    As a direct and proximate result of the negligent and wrongful acts of Defendants,

                                           6   Plaintiffs Brian Kelley, Robin Kelley, and J.O. claim damages for grief and mental anguish.

                                           7           222.    Plaintiffs Brian Kelley and Robin Kelley also claim damages for loss of the financial

                                           8   support and economic value that Decedent J.K. would have provided to her beneficiaries and Estate

                                           9   during her lifetime, including, but not limited to earnings, maintenance, support, inheritance and

                                          10   other similar losses that such beneficiaries would have received from J.K. for the rest of her natural
R OBINS K APLAN LLP




                                          11   life.
            A TTORNEYS A T L AW




                                          12           223.    Plaintiffs Brian Kelley and Robin Kelley claim damages for all pecuniary losses
                          L OS A NGELES




                                          13   suffered by J.K.’s beneficiaries and the pecuniary value of the anticipated services of J.K. to the

                                          14   survivors.

                                          15           224.    By reason of the foregoing, Plaintiffs Brian Kelley and Robin Kelley claim damages

                                          16   for J.K.’s past and future loss of consortium, services, society, support, guidance, tutelage, comfort

                                          17   and other similar losses.

                                          18           225.    Plaintiff J.O. also claims damages for loss of the financial support and economic

                                          19   value that H.H. would have provided to her beneficiaries and Estate during her lifetime, including,

                                          20   but not limited to earnings, maintenance, support, inheritance and other similar losses recognized,

                                          21   that such beneficiaries would have received from H.H. for the rest of her natural life.

                                          22           226.    Plaintiff J.O. also claims damages for loss of the financial support and economic

                                          23   value that Decedent Sara Schneider would have provided to her beneficiaries and Estate during her

                                          24   lifetime, including, but not limited to earnings, maintenance, support, inheritance and other similar

                                          25   losses that such beneficiaries would have received from Sara Schneider for the rest of her natural

                                          26   life.

                                          27           227.    Plaintiff J.O. claims damages for all pecuniary losses suffered by H.H.’s

                                          28   beneficiaries and the pecuniary value of the anticipated services of H.H. to the survivors.
                                               Case No. 3:20-cv-06942                          - 49 -
                                                                                                                                         COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 50 of 67



                                           1           228.      Plaintiff J.O. claims damages for all pecuniary losses suffered by Sara Schneider’s

                                           2   beneficiaries and the pecuniary value of the anticipated services of Sara Schneider to the survivors.

                                           3           229.      By reason of the foregoing, Plaintiff J.O. claims damages for H.H.’s past and future

                                           4   loss of consortium, services, society, support, guidance, tutelage, comfort and other similar losses.

                                           5           230.      By reason of the foregoing, Plaintiff J.O. claims damages for Sara Schneider’s past

                                           6   and future loss of consortium, services, society, support, guidance, tutelage, comfort and other

                                           7   similar losses.

                                           8                                     SECOND CAUSE OF ACTION

                                           9                                    (As to All Plaintiffs and Defendants)

                                          10                              Strict Products Liability – Defective Design
R OBINS K APLAN LLP




                                          11           231.      Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation
            A TTORNEYS A T L AW




                                          12   contained in the previous paragraphs as if fully set forth herein at length.
                          L OS A NGELES




                                          13           232.      At all material and relevant times, the Ultra Duster product at issue in this case was
                                          14   misused in a reasonably foreseeable manner.
                                          15           233.      At all material and relevant times, J.K., H.H., and Sara Schneider’s injuries and
                                          16   deaths were reasonably foreseeable.
                                          17           234.      At all material and relevant times, J.K., H.H., and Sara Schneider’s injuries and
                                          18   deaths were a reasonably foreseeable result of Ultra Duster’s defective design.
                                          19           235.      At all material and relevant times, safer, technologically feasible, and practical
                                          20   alternative designs were, have been, and are available to Defendants that would have prevented or
                                          21   substantially reduced the risk of J.K., H.H., and Sara Schneider’s injuries and deaths and the
                                          22   resulting damages to their families, without rendering or substantially impairing the reasonably
                                          23   anticipated and/or intended function of Ultra Duster.
                                          24           236.      At all material and relevant times, safer, technologically feasible, and practical
                                          25   alternative designs were, have been, and are available to Defendants that would have prevented
                                          26   J.K., H.H., and Sara Schneider’s injuries and deaths, without rendering Ultra Duster too expensive
                                          27   for it to be reasonably marketable.
                                          28
                                               Case No. 3:20-cv-06942                            - 50 -
                                                                                                                                         COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 51 of 67



                                           1           237.    At all material and relevant times, the risk of harm caused by Ultra Duster’s

                                           2   defective design has outweighed and continues to outweigh its utility.

                                           3           238.    At all material and relevant times, safer designs for Ultra Duster were available to

                                           4   Defendants that were practicable, feasible, and/or otherwise reasonable alternative designs and/or

                                           5   formulations that would have prevented or substantially reduced the risk of injury, harm, and death

                                           6   to innocent bystanders in motor vehicle crashes.

                                           7           239.    At all material and relevant times, safer, technologically feasible, and practical

                                           8   alternative designs were, have been, and are available to Defendants that would have reduced and/or

                                           9   prevented foreseeable misuse of Ultra Duster.

                                          10           240.    Reasonable, safer alternative designs of Ultra Duster, include, but are not limited to,
R OBINS K APLAN LLP




                                          11   modifications in the packaging of Ultra Duster, including a modification so that less DFE can be
            A TTORNEYS A T L AW




                                          12   released during each spray.
                          L OS A NGELES




                                          13           241.    Reasonable, safer alternative designs of Ultra Duster, include, but are not limited to,

                                          14   modifications in the formulation, and/or amount, and/or inclusion altogether of the propellant, DFE,

                                          15   found in Ultra Duster.

                                          16           242.    Reasonable, safer alternative designs of Ultra Duster, include, but are not limited to,

                                          17   modifications in the formulation, and/or amount, and/or inclusion altogether of Ultra Duster’s

                                          18   “bittering agent.”

                                          19           243.    Reasonable, safer alternative designs of Ultra Duster, include, but are not limited to,

                                          20   providing adequate warnings and instructions on the Ultra Duster product packaging.

                                          21           244.    Multiple safer, feasible alternative designs of Ultra Duster were, have been, and are

                                          22   available to Defendants, yet, Defendants have marketed and sold, and continues to market and sell,

                                          23   Ultra Duster, a defectively designed and unreasonably dangerous product.

                                          24           245.    At all material and relevant times, it was reasonably foreseeable that J.K., H.H., and

                                          25   Sara Schneider could be killed as a result of the design defects of the Ultra Duster product at issue

                                          26   in this case.

                                          27

                                          28
                                               Case No. 3:20-cv-06942                          - 51 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 52 of 67



                                           1             246.   The design defect or defects concerning the Ultra Duster product at issue in this case

                                           2   were a substantial, direct, and proximate cause of J.K., H.H., and Sara Schneider’s injuries and

                                           3   deaths and the resulting damages to their families.

                                           4                                      THIRD CAUSE OF ACTION

                                           5                                   (As to All Plaintiffs and Defendants)

                                           6                            Strict Products Liability –Manufacturing Defect

                                           7             247.   Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation

                                           8   contained in the previous paragraphs as if fully set forth herein at length.

                                           9             248.   At all material and relevant times, the Ultra Duster product at issue in this case was

                                          10   in substantially the same condition as it was when it left Defendants’ control.
R OBINS K APLAN LLP




                                          11             249.   At all material and relevant times, the Ultra Duster product at issue in this case was
            A TTORNEYS A T L AW




                                          12   not altered in any way since the time it left Defendants’ control.
                          L OS A NGELES




                                          13             250.   At all material and relevant times, the Ultra Duster product at issue in this case

                                          14   contained a manufacturing defect and was not reasonably fit, suitable or safe.

                                          15             251.   At all material and relevant times, the Ultra Duster product at issue in this case

                                          16   deviated from the design specifications, formulae, and performance standards of Defendants’ Ultra

                                          17   Duster.

                                          18             252.   At all material and relevant times, the Ultra Duster product at issue in this case was

                                          19   manufactured differently than the same product as manufactured according to Defendants’

                                          20   manufacturing standards.

                                          21             253.   At all material and relevant times, concerning the Ultra Duster product at issue in

                                          22   this case, any bittering agent that Defendants advertised as an ingredient added to Ultra Duster to

                                          23   discourage, deter, or prevent inhalant abuse, did not work for its intended or advertised purpose.

                                          24             254.   At all material and relevant times, Defendants have advertised that their bittering

                                          25   agent, and/or formulation deter inhalant abuse. Because the Ultra Duster product at issue in this

                                          26   case was abused, a manufacturing defect apparently existed in the Ultra Duster product at issue in

                                          27   this case, as it was unable to deter abuse.

                                          28
                                               Case No. 3:20-cv-06942                           - 52 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 53 of 67



                                           1           255.    Reasonable further investigation and discovery may show that the Ultra Duster

                                           2   product at issue in this case did not contain a “bittering agent” whatsoever.

                                           3           256.    Upon information and belief, reasonable investigation and discovery may show that

                                           4   some cans of Ultra Duster manufactured by Defendants contain a “bittering agent” and some cans

                                           5   do not, although Defendants’ design specifications and performance standards mandate that all

                                           6   Ultra Duster cans contain a “bittering agent.”

                                           7           257.    Upon information and belief, reasonable investigation and discovery may show that,

                                           8   concerning the Ultra Duster product at issue in this case, the “bittering agent” did not uniformly

                                           9   mix with the DFE, and, thus, the “bittering agent” simply rested inside the can and did not escape

                                          10   the can along with DFE when the can was sprayed.
R OBINS K APLAN LLP




                                          11           258.    At all material and relevant times, it was reasonably foreseeable that J.K., H.H., and
            A TTORNEYS A T L AW




                                          12   Sara Schneider could be killed as a result of the manufacturing defect or defects of the Ultra Duster
                          L OS A NGELES




                                          13   product at issue in this case.

                                          14           259.    At all material and relevant times, the manufacturing defect or defects concerning

                                          15   the Ultra Duster product at issue in this case were a substantial, direct, and proximate cause of J.K.,

                                          16   H.H., and Sara Schneider’s injuries and deaths and the resulting damages to their families.

                                          17                                      FOURTH CAUSE OF ACTION
                                          18                                    (As to All Plaintiffs and Defendants)
                                          19                               Strict Products Liability – Failure to Warn
                                          20           260.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation

                                          21   contained in the previous paragraphs as if fully set forth herein at length.

                                          22           261.    At all material and relevant times, Defendants failed to provide an adequate warning

                                          23   on the Ultra Duster product at issue in this case.

                                          24           262.    At all material and relevant times, Defendants knew or should have known that

                                          25   drivers impaired by inhaling Ultra Duster have injured bystanders in motor vehicle crashes.

                                          26           263.    At all material and relevant times, Defendants knew or should have known that a

                                          27   driver misusing Ultra Duster could cause injury, harm, and/or death to innocent bystanders in motor

                                          28   vehicle crashes.
                                               Case No. 3:20-cv-06942                           - 53 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 54 of 67



                                           1           264.    At all material and relevant times, Defendants did not act as reasonably prudent

                                           2   manufacturers, distributors, or sellers because reasonably prudent manufacturers, distributors, and

                                           3   sellers would have kept reasonably familiar with news events and stories, scientific studies, and

                                           4   other reliable information concerning the foreseeable misuse of Ultra Duster while driving, which

                                           5   has caused injury, harm, and death to innocent bystanders in motor vehicle crashes, and reasonably

                                           6   prudent manufacturers, distributors, and sellers would have enhanced a product’s warning based

                                           7   on this information.

                                           8           265.    At all material and relevant times, Defendants provided false and misleading

                                           9   warnings, labels, promotions, marketing, and information about the deterrent effect of Ultra

                                          10   Duster’s “bittering agent.”
R OBINS K APLAN LLP




                                          11           266.    At all material and relevant times, Defendants did not provide any warning on the
            A TTORNEYS A T L AW




                                          12   Ultra Duster product at issue in this case concerning the risks and dangers associated with the
                          L OS A NGELES




                                          13   foreseeable misuse of Ultra Duster, including, the risks and dangers of causing injury, harm, and/or

                                          14   death to innocent bystanders in motor vehicle crashes.

                                          15           267.    At all material and relevant times, Defendants failed to provide adequate warnings

                                          16   and/or instructions to others in the chain of distribution about the risks and dangers associated with

                                          17   the foreseeable misuse of Ultra Duster, including the risks and dangers of causing injury, harm, and

                                          18   death to innocent bystanders in motor vehicle crashes.

                                          19           268.    At all material and relevant times, Defendants failed to provide adequate warnings

                                          20   and/or instructions about the risks and dangers associated with the foreseeable misuse of Ultra

                                          21   Duster that might befall not just the person inhaling Ultra Duster, but might injure innocent

                                          22   bystanders in motor vehicle crashes. Defendants failed to convey this information to distributors

                                          23   and/or retailers of Ultra Duster, as well as to foreseeable misusers of Ultra Duster, regulatory

                                          24   authorities, law enforcement authorities, legislative authorities, news organizations, and/or any

                                          25   other relevant service or organization that could implement restrictions concerning the improper

                                          26   use and/or sale of Ultra Duster.

                                          27           269.    At all material and relevant times, had Defendants provided adequate warnings or

                                          28   instructions about the risks and dangers associated with the foreseeable misuse of Ultra Duster,
                                               Case No. 3:20-cv-06942                          - 54 -
                                                                                                                                       COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 55 of 67



                                           1   including warnings concerning the risks and dangers of causing injury, harm, and/or death to

                                           2   innocent bystanders in motor vehicle crashes, that warning would have been heeded by the Ultra

                                           3   Duster misuser or misusers involved in the motor vehicle crash that killed J.K., H.H., and Sara

                                           4   Schneider.

                                           5           270.    At all material and relevant times, Defendants’ failure to provide adequate warnings

                                           6   to others in the chain of distribution and the foreseeable misuser of the Ultra Duster product at issue

                                           7   in this case was a substantial, direct, and proximate cause of J.K., H.H., and Sara Schneider’s

                                           8   injuries and deaths and the resulting damages to their families.

                                           9                                      FIFTH CAUSE OF ACTION
                                          10                                  (As to All Plaintiffs and Defendants)
R OBINS K APLAN LLP




                                          11                                                Negligence
            A TTORNEYS A T L AW




                                          12           271.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation
                          L OS A NGELES




                                          13   contained in the previous paragraphs as if fully set forth herein at length.

                                          14           272.    At all material and relevant times, Defendants had a duty to exercise reasonable care

                                          15   in the design, research, formulation, manufacture, production, marketing, testing, supply,

                                          16   promotion, packaging, sale, distribution and/or monitoring of Ultra Duster, including, a duty to

                                          17   assure that the product would not cause foreseeable injuries and deaths through foreseeable misuse.

                                          18           273.    At all material and relevant times, Defendants owed a duty to exercise reasonable

                                          19   care in providing reasonable and adequate warnings of the risks and dangers associated with the

                                          20   foreseeable misuses of Ultra Duster, including the risk and danger of injury, harm, and death to

                                          21   innocent bystanders, such as J.K., H.H., and Sara Schneider, caused by the foreseeable misuse of

                                          22   Ultra Duster as an inhalant while driving.

                                          23           274.    At all material and relevant times, Defendants breached their duty when they failed

                                          24   to exercise reasonable care in the designing, testing, producing, processing, assembling,

                                          25   formulating, inspecting, researching, promoting, labeling, marketing, advertising, distributing, and

                                          26   selling of Ultra Duster in that they:

                                          27

                                          28
                                               Case No. 3:20-cv-06942                          - 55 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 56 of 67



                                           1           a.      Failed to use due care in the designing, manufacturing, and/or distributing of Ultra

                                           2                   Duster to avoid the foreseeable risk of injury, harm, and death to innocent bystanders

                                           3                   caused by the foreseeable misuse of Ultra Duster as an inhalant while driving.

                                           4           b.      Failed to use due care in providing reasonable and adequate warnings of the risks

                                           5                   and dangers associated with the foreseeable misuses of Ultra Duster, including the

                                           6                   risk and danger of injury, harm, and death to innocent bystanders caused by the

                                           7                   foreseeable misuse of Ultra Duster as an inhalant while driving.

                                           8           275.    As a direct and proximate result of Defendants’ carelessness, negligence, and of

                                           9   their design, manufacture, sale and distribution of an unreasonably dangerous product, J.K., H.H.,

                                          10   Sara Schneider were killed and they and their families have suffered, and in the future will suffer
R OBINS K APLAN LLP




                                          11   permanent and substantial losses, harms and damages, as more fully described herein.
            A TTORNEYS A T L AW




                                          12                                     SIXTH CAUSE OF ACTION
                          L OS A NGELES




                                          13                                 (As To All Plaintiffs and Defendants)
                                          14                                      Breach of Express Warranty
                                          15           276.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation

                                          16   contained in the previous paragraphs as if fully set forth herein at length.

                                          17           277.    At all material and relevant times, Defendants expressly warranted to others in the

                                          18   chain of distribution and end-users that Ultra Duster was safe, of merchantable quality, and

                                          19   adequately fit for use.

                                          20           278.    At all material and relevant times, Defendants made these warranties through their

                                          21   website, product labeling, product descriptions, and promises, including           written and verbal

                                          22   assurances of safety, that was intended to create a demand for Ultra Duster.

                                          23           279.    At all material and relevant times, Defendants breached various express warranties,

                                          24   including that Ultra Duster contained a “bitterant to help discourage inhalant abuse,” and made the

                                          25   “contents [of Ultra Duster] extremely unpleasant to inhale.”

                                          26           280.    At all material and relevant times, Ultra Duster did not conform to Defendants’

                                          27   express warranties because it contained a manufacturing defect and was not reasonably fit, suitable

                                          28   or safe. The “bittering agent” that Defendants advertised as an ingredient added to Ultra Duster to
                                               Case No. 3:20-cv-06942                          - 56 -
                                                                                                                                       COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 57 of 67



                                           1   deter “inhalant abuse,” in fact, did not work for its intended or advertised purpose. Defendants

                                           2   failed to design and manufacture Ultra Duster in a manner such that the “bittering agent” or another

                                           3   product effectively deterred inhalant abuse, so as to avoid the foreseeable risk of injury, harm, and

                                           4   death to innocent bystanders in motor vehicle crashes.

                                           5           281.    At all material and relevant times, Ultra Duster did not conform to Defendants’

                                           6   express warranties because it was defective in design or formulation in that, when it left the hands

                                           7   of Defendants, it was in an unreasonably dangerous and defective condition as designed, and posed

                                           8   a foreseeable risk of injury, harm, and death to innocent bystanders in motor vehicle crashes.

                                           9           282.    At all material and relevant times, people and others in the product’s chain of

                                          10   distribution predictably and foreseeably relied on Defendants’ express warranties, which became a
R OBINS K APLAN LLP




                                          11   basis of the bargain of the purchase of the Ultra Duster that is the subject of this Complaint.
            A TTORNEYS A T L AW




                                          12           283.    At all material and relevant times, people predictably and foreseeably continued to
                          L OS A NGELES




                                          13   use Ultra Duster to get high, drive while high on Ultra Duster, lose control of their vehicles, and

                                          14   injure or kill innocent bystanders, including J.K., H.H., and Sara Schneider.

                                          15           284.    J.K., H.H., Sara Schneider, consumers, and the public could not have discovered the

                                          16   breached warranties and realized Ultra Duster’s danger.

                                          17           285.    At all material and relevant times, Defendants breached their express warranties,

                                          18   including under Cal. Comm. Code. § 2313, because Ultra Duster was not safe, of merchantable

                                          19   quality, or adequately fit for use.

                                          20           286.    As a direct and proximate result of Defendants’ actions, omissions, and

                                          21   misrepresentations, J.K., H.H., Sara Schneider, and their families have suffered, and in the future

                                          22   will suffer permanent and substantial losses, harms and damages, as more fully described herein.

                                          23   Defendants’ misconduct was a substantial factor in causing Plaintiffs harm.

                                          24                                    SEVENTH CAUSE OF ACTION
                                          25                                  (As To All Plaintiffs and Defendants)
                                          26                                         Breach of Implied Warranty
                                          27           287.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation

                                          28   contained in the previous paragraphs as if fully set forth herein at length.
                                               Case No. 3:20-cv-06942                          - 57 -
                                                                                                                                       COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 58 of 67



                                           1           288.    At all material and relevant times, Defendants designed, manufactured, distributed,

                                           2   advertised, promoted, and sold Ultra Duster.

                                           3           289.    At all material and relevant times, Defendants impliedly warranted that Ultra Duster

                                           4   was safe, of merchantable quality, and adequately fit for foreseeable use.

                                           5           290.    At all material and relevant times, Defendants were aware that consumers, including

                                           6   Treu, would intentionally inhale the Ultra Duster for its intoxicating effects while driving.

                                           7           291.    At all material and relevant times, consumers and the public, including J.K., H.H.,

                                           8   Sara Schneider, and Treu reasonably relied upon the judgment and sensibility of Defendants to sell

                                           9   Ultra Duster only if it was indeed of merchantable quality and safe and fit for its foreseeable uses.

                                          10           292.    At all material and relevant times, Defendants breached their implied warranties,
R OBINS K APLAN LLP




                                          11   including pursuant to Cal. Comm. Code. §§ 2314–2315, to consumers and the public, including
            A TTORNEYS A T L AW




                                          12   J.K., H.H., Sara Schneider, and Treu, because the Ultra Duster was not of merchantable quality or
                          L OS A NGELES




                                          13   safe and fit for its intended use.

                                          14           293.    At all material and relevant times, Defendants’ Ultra Duster product was not of the

                                          15   same quality as those generally acceptable in the trade, was not fit for the ordinary purposes for

                                          16   which the Ultra Duster is used, was not adequately contained, packaged, and labeled, and did not

                                          17   measure up to the promises or facts stated on the product’s container or label.

                                          18           294.    At all material and relevant times, consumers and the public, including J.K., H.H.,

                                          19   and Sara Schneider, by the use of reasonable care, would not have discovered the breached warranty

                                          20   and realized Ultra Duster’s danger.

                                          21           295.    As a direct and proximate result of Defendants’ actions, omissions, and

                                          22   misrepresentations, J.K., H.H., and Sara Schneider and their families have suffered, and in the

                                          23   future will suffer permanent and substantial losses, harms and damages, as more fully described

                                          24   herein. Defendants’ misconduct was a substantial factor in causing Plaintiffs harm.

                                          25

                                          26

                                          27

                                          28
                                               Case No. 3:20-cv-06942                         - 58 -
                                                                                                                                       COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 59 of 67



                                           1                                    EIGHTH CAUSE OF ACTION

                                           2                                 (As To All Plaintiffs and Defendants)

                                           3                                        Unfair Business Practices

                                           4           296.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation

                                           5   contained in the previous paragraphs as if fully set forth herein at length.

                                           6           297.    Plaintiffs bring these claims pursuant to Cal. Bus. & Prof. Code § 17200 et seq.,

                                           7   which prohibits unfair, unlawful and fraudulent business practices.

                                           8           298.    At all material and relevant times, and as more fully described herein, Defendants

                                           9   provided false, unfair, deceptive, untrue, and misleading warnings, labels, promotions, marketing,

                                          10   and information about the deterrent effect of Ultra Duster’s “bittering agent” and the risks and
R OBINS K APLAN LLP




                                          11   dangers associated with the foreseeable misuse of Ultra Duster that might befall not just the person
            A TTORNEYS A T L AW




                                          12   inhaling Ultra Duster, but innocent bystanders in motor vehicle crashes as well.
                          L OS A NGELES




                                          13           299.    At all material and relevant times, and as described thoroughly herein, Defendants

                                          14   knew that it was reasonably foreseeable that users would intentionally inhale their Ultra Duster

                                          15   product and cause harm to innocent bystanders and themselves. Despite this knowledge,

                                          16   Defendants failed to take reasonable and necessary precautions against that foreseeable misuse and

                                          17   resulting foreseeable harm. And in fact, Defendants inserted a bittering agent into the Dust-Off

                                          18   product for the advertised purpose of preventing and deterring a user from intentionally inhaling

                                          19   the product, despite knowing that the bittering agent was not effective for that advertised purpose

                                          20   or despite not having even determined whether the bittering agent was in fact effective for that

                                          21   advertised purpose. Defendants misled consumers and the general public about the safety of its

                                          22   Ultra Duster products.

                                          23           300.    The Defendants’ misconduct outlined in this Complaint constitutes unfair, unlawful

                                          24   and fraudulent business practices. As a direct and proximate result of Defendants’ misconduct,

                                          25   J.K., H.H., Sara Schneider, and their families have suffered, and in the future will suffer injury in

                                          26   fact, as more fully described herein.

                                          27           301.    The Defendants’ misconduct is ongoing and continuing. As such, Plaintiffs seek

                                          28   injunctive relief under Cal. Bus. & Prof. Code § 17203, as set forth in Plaintiffs’ prayer for relief.
                                               Case No. 3:20-cv-06942                          - 59 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 60 of 67



                                           1                                     NINTH CAUSE OF ACTION

                                           2                                 (As To All Plaintiffs and Defendants)

                                           3                                            False Advertising

                                           4           302.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation

                                           5   contained in the previous paragraphs as if fully set forth herein at length.

                                           6           303.    Plaintiffs bring these claims pursuant to Cal. Bus. & Prof. Code § 17500 et seq.,

                                           7   which prohibits deceptive, false and/or misleading advertising.

                                           8           304.    At all material and relevant times, Defendants knew or should have known that

                                           9   people were using Ultra Duster in a manner that resulted in death and injury to innocent bystanders

                                          10   in motor vehicle crashes.
R OBINS K APLAN LLP




                                          11           305.    At all material and relevant times, Defendants placed Ultra Duster into the stream
            A TTORNEYS A T L AW




                                          12   of commerce despite knowledge of the foreseeable misuse of Ultra Duster as an inhalant, and that
                          L OS A NGELES




                                          13   this foreseeable use would cause harm to innocent bystanders, including in motor vehicle crashes.

                                          14           306.    At all material and relevant times, Defendants provided false, unfair, deceptive,

                                          15   untrue, and misleading advertisements, warnings, labels, promotions, marketing, and information

                                          16   about the deterrent effect of Ultra Duster’s “bittering agent,” and the risks and dangers associated

                                          17   with the foreseeable misuse of Ultra Duster that might befall not just the person inhaling Ultra

                                          18   Duster, but innocent bystanders in motor vehicle crashes as well.

                                          19           307.    At all material and relevant times, and as described thoroughly herein, Defendants

                                          20   knew that it was reasonably foreseeable that users would intentionally inhale their Ultra Duster

                                          21   product and cause harm to innocent bystanders and themselves. Despite this knowledge,

                                          22   Defendants failed to take reasonable and necessary precautions against that foreseeable misuse and

                                          23   resulting foreseeable harm. And in fact, Defendants inserted a bittering agent into the Dust-Off

                                          24   product for the advertised purpose of preventing and deterring a user from intentionally inhaling

                                          25   the product, despite knowing that the bittering agent was not effective for that advertised purpose

                                          26   or despite not having even determined whether the bittering agent was in fact effective for that

                                          27   advertised purpose. Defendants misled consumers and the general public about the safety of its

                                          28   Ultra Duster products.
                                               Case No. 3:20-cv-06942                          - 60 -
                                                                                                                                      COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 61 of 67



                                           1           308.    As a direct and proximate result of Defendants’ misconduct, J.K., H.H., Sara

                                           2   Schneider and their families have suffered, and in the future will suffer injury in fact, as more fully

                                           3   described herein.

                                           4           309.    The Defendants’ misconduct is ongoing and continuing. As such, Plaintiffs seek

                                           5   injunctive relief under Cal. Bus. & Prof. Code § 17535.

                                           6                                     TENTH CAUSE OF ACTION
                                           7                                 (As To All Plaintiffs and Defendants)
                                           8                                             Public Nuisance

                                           9           310.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation

                                          10   contained in the previous paragraphs as if fully set forth herein at length.
R OBINS K APLAN LLP




                                          11           311.    Plaintiffs bring these claims pursuant to Cal. Civ. Code §§ 3479–80.
            A TTORNEYS A T L AW




                                          12           312.    At all material and relevant times, Defendants knew or should have known that
                          L OS A NGELES




                                          13   people continued to abuse Ultra Duster in order to get high despite the advertised “bittering agent.”

                                          14           313.    At all material and relevant times, Defendants knew or should have known that

                                          15   people were using Ultra Duster in a manner that resulted in death and injury to innocent bystanders

                                          16   in motor vehicle crashes.

                                          17           314.    At all material and relevant times, Defendants engaged in deceptive,

                                          18   unconscionable, unfair and misleading commercial practices in the marketing and sale of Ultra

                                          19   Duster that Defendants knew to be defective.

                                          20           315.    At all material and relevant times, Defendants provided false and misleading

                                          21   warnings, labels, promotions, marketing, and information about the risks and dangers associated

                                          22   with the foreseeable misuse of Ultra Duster that might befall not just the person inhaling Ultra

                                          23   Duster, but innocent bystanders in motor vehicle crashes as well.

                                          24           316.    At all material and relevant times, Defendants induced people to use Ultra Duster in

                                          25   a manner that resulted in death and injury to innocent bystanders in motor vehicle crashes, with the

                                          26   intent that people rely thereon in connection with the sale or advertisement of Ultra Duster through

                                          27   the use of deception, fraud, false advertising, false pretenses, misrepresentations, unfair and/or

                                          28
                                               Case No. 3:20-cv-06942                          - 61 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 62 of 67



                                           1   deceptive practices and the concealment and suppression of material facts, including but not limited

                                           2   to fraudulent statements, concealments and misrepresentations identified herein and above.

                                           3           317.    At all material and relevant times, Defendants’ actions and omissions have created

                                           4   a public nuisance. Defendants’ carelessness, negligence, recklessness, deception, and concealment

                                           5   constitutes an unreasonable interference with the exercise of the common rights of the health,

                                           6   safety, and welfare to the general public, and has maintained or permitted a condition which

                                           7   unreasonably endangers the safety and health of the members of the general public, including, but

                                           8   not limited to innocent bystanders in motor vehicle crashes.

                                           9           318.    Defendants’ failure to inform the public about the risks and dangers associated with

                                          10   the foreseeable misuse of Ultra Duster, and failure to disclose that Ultra Duster lacked the “bittering
R OBINS K APLAN LLP




                                          11   agent” to deter inhalant abuse, has prevented the public from knowing of a real danger, and has
            A TTORNEYS A T L AW




                                          12   thereby endangered the safety and health of the members of the general public by allowing more
                          L OS A NGELES




                                          13   people to continue to inhale and abuse Ultra Duster, resulting in an increased risk and danger of

                                          14   injury, harm, and death to innocent bystanders in motor vehicle crashes.

                                          15           319.    Defendants’ carelessness, negligence, recklessness, deception, and concealment is

                                          16   of a constant and continuing nature. Defendants’ actions and omissions will undoubtedly continue

                                          17   to cause long-lasting effects on members of the general public, including, but not limited to

                                          18   innocent bystanders in motor vehicle crashes.

                                          19           320.    Defendants’ carelessness, negligence, recklessness, deception, and concealment was

                                          20   specially injurious to J.K.’s, H.H.’s, Sara Schneider’s health and personal enjoyment of life as J.K.,

                                          21   H.H., and Sara Schneider were killed by a driver who inhaled and abused Ultra Duster.

                                          22           321.    Defendants’ carelessness, negligence, recklessness, deception, and concealment was

                                          23   specially injurious to the Plaintiffs and their personal enjoyment of life in that when the Plaintiffs

                                          24   finally discovered Defendants’ carelessness, negligence, recklessness, deception, and concealment,

                                          25   the Plaintiffs experienced mental and emotional anguish because their loved ones, J.K., H.H., and

                                          26   Sara Schneider, had been the victims of Defendants’ carelessness, negligence, recklessness,

                                          27   deception, and concealment. The Plaintiffs continue to experience mental and emotional anguish

                                          28   because they fear that Defendants’ carelessness, negligence, recklessness, deception, and
                                               Case No. 3:20-cv-06942                          - 62 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 63 of 67



                                           1   concealment will continue to harm and kill other innocent bystanders in California, Wisconsin, and

                                           2   throughout the United States.

                                           3           322.    At all material and relevant times, the foreseeable risks of injury, harm, and death

                                           4   to innocent bystanders in motor vehicle crashes due to Ultra Duster far outweighed the benefits

                                           5   associated with Ultra Duster.

                                           6           323.    Defendants’ design, manufacture, marketing, distribution, and sale of Ultra Duster,

                                           7   if unabated, will continue to cause an unreasonable interference with public rights of the members

                                           8   of the general public, including, but not limited to innocent bystanders in motor vehicle crashes.

                                           9           324.    As a direct and proximate result of Defendants’ carelessness, negligence,

                                          10   recklessness, deception, and concealment, and of their design, manufacture, distribution, and sale
R OBINS K APLAN LLP




                                          11   of an unreasonably dangerous product, J.K., H.H., Sara Schneider, their families, and the general
            A TTORNEYS A T L AW




                                          12   public have suffered, and in the future will suffer permanent and substantial losses, harms and
                          L OS A NGELES




                                          13   damages, as more fully described herein.

                                          14                                   ELEVENTH CAUSE OF ACTION

                                          15             (As to Plaintiffs Brian Kelley, Robin Kelley, and J.O. and All Defendants)

                                          16                                             Survival Action

                                          17           325.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation

                                          18   contained in the previous paragraphs as if fully set forth herein at length.

                                          19           326.    Plaintiffs Brian Kelley and Robin Kelley, as General Co-Administrators of the

                                          20   Estate of J.K., bring this claim pursuant to Cal. Civ. Code § 377.30.

                                          21           327.    By reason of the foregoing, and, as a direct and proximate result of Defendants’

                                          22   conduct, J.K. suffered damages, including, but not limited to, bodily injury, severe physical pain

                                          23   and mental anguish and suffering, loss of capacity of the enjoyment of life, shortened life

                                          24   expectancy, loss of life, fear and anxiety, expense of hospitalization, medical treatment, and

                                          25   associated costs, funeral and burial expenses, and other damages prior to J.K.’s death.

                                          26           328.    By reason of the foregoing, Plaintiffs Brian Kelley and Robin Kelley claim damages

                                          27   compensable against Defendants.

                                          28
                                               Case No. 3:20-cv-06942                         - 63 -
                                                                                                                                      COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 64 of 67



                                           1           329.    By reason of the foregoing, Plaintiffs Brian Kelley and Robin Kelley, Personal

                                           2   Representatives and General Co-Administrators of the Estate of Decedent J.K., claim damages

                                           3   compensable against Defendants.

                                           4           330.    Plaintiff J.O. as Successor-in-Interest to the Estate of H.H. and as Successor-in-

                                           5   Interest to the Estate of Sara Schneider, bring these claims pursuant to Cal. Civ. Code § 377.30.

                                           6           331.    By reason of the foregoing, and, as a direct and proximate result of Defendants’

                                           7   conduct, H.H. suffered damages, including, but not limited to, bodily injury, severe physical pain

                                           8   and mental anguish and suffering, loss of capacity of the enjoyment of life, shortened life

                                           9   expectancy, loss of life, fear and anxiety, expense of hospitalization, medical treatment, and

                                          10   associated costs, funeral and burial expenses, and other damages prior to H.H.’s death.
R OBINS K APLAN LLP




                                          11           332.    By reason of the foregoing, and, as a direct and proximate result of Defendants’
            A TTORNEYS A T L AW




                                          12   conduct, Sara Schneider suffered damages, including, but not limited to, bodily injury, severe
                          L OS A NGELES




                                          13   physical pain and mental anguish and suffering, loss of capacity of the enjoyment of life, shortened

                                          14   life expectancy, loss of life, fear and anxiety, expense of hospitalization, medical treatment, and

                                          15   associated costs, funeral and burial expenses, and other damages prior to Sara Schneider’s death.

                                          16           333.    By reason of the foregoing, Plaintiff J.O. claims damages compensable against

                                          17   Defendants.

                                          18            334. By reason of the foregoing, Plaintiff J.O. as Successor-in-Interest to the Estates of

                                          19   H.H. and Sara Schneider, claims damages compensable against Defendants.

                                          20                                  TWELFTH CAUSE OF ACTION
                                          21                  (As to Plaintiffs Robin Kelley and Brian Kelley and All Defendants)
                                          22                               Negligent Infliction of Emotional Distress
                                          23           335.    Plaintiffs repeat, reiterate, re-allege and incorporate by reference every allegation

                                          24   contained in the previous paragraphs as if fully set forth herein at length.

                                          25           336.    Plaintiff Robin Kelley was present during and witnessed Decedent J.K.’s fatal

                                          26   injuries on November 3, 2018.

                                          27

                                          28
                                               Case No. 3:20-cv-06942                          - 64 -
                                                                                                                                      COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 65 of 67



                                           1           337.    As a result of witnessing the tragic and fatal injury of J.K., her nine-year-old child,

                                           2   Plaintiff Robin Kelley has suffered and continues to suffer shock and severe emotional distress

                                           3   and/or physical distress and mental anguish.

                                           4           338.    As a result of witnessing unsuccessful attempts by both Brian Kelley and paramedics

                                           5   to revive J.K., Plaintiff Robin Kelley has suffered and continues to suffer shock and severe

                                           6   emotional distress and/or physical distress and mental anguish.

                                           7           339.    As a result of being in the zone of danger when Decedent J.K. was struck by a

                                           8   vehicle, Plaintiff Robin Kelley has suffered and continues to suffer shock and severe emotional

                                           9   distress and/or physical distress and mental anguish.

                                          10           340.    As a direct and proximate result of Defendants’ conduct, acts and/or omissions,
R OBINS K APLAN LLP




                                          11   Plaintiff Robin Kelley has suffered and continues to suffer severe emotional and/or physical distress
            A TTORNEYS A T L AW




                                          12   and mental anguish, and continues to suffer ongoing damages.
                          L OS A NGELES




                                          13           341.    Plaintiff Brian Kelley was present during and witnessed Decedent J.K.’s fatal

                                          14   injuries on November 3, 2018.

                                          15           342.    As a result of witnessing the tragic and fatal injury of J.K., his nine-year-old child,

                                          16   Plaintiff Brian Kelley has suffered and continues to suffer shock and severe emotional distress

                                          17   and/or physical distress and mental anguish.

                                          18           343.    As a result of attempting to revive J.K. himself, as well as from witnessing

                                          19   unsuccessful attempts by paramedics to revive J.K., Plaintiff Brian Kelley has suffered and

                                          20   continues to suffer shock and severe emotional distress and/or physical distress and mental anguish.

                                          21           344.    As a result of being in the zone of danger when Decedent J.K. was struck by a

                                          22   vehicle, Plaintiff Brian Kelley has suffered and continues to suffer shock and severe emotional

                                          23   distress and/or physical distress and mental anguish.

                                          24           345.    As a direct and proximate result of Defendants’ conduct, acts and/or omissions,

                                          25   Plaintiff Brian Kelley has suffered and continues to suffer severe emotional and/or physical distress

                                          26   and mental anguish, and continues to suffer ongoing damages.

                                          27

                                          28
                                               Case No. 3:20-cv-06942                          - 65 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 66 of 67



                                           1                                            PRAYER FOR RELIEF

                                           2           WHEREFORE, Plaintiffs, BRIAN KELLEY and ROBIN KELLEY, Individually, and as
                                           3   Personal Representatives and General Co-Administrators of THE ESTATE OF J.K., their minor
                                           4   child, deceased; and Plaintiff, J.O., a minor, Individually, and as Successor-in-Interest to THE
                                           5   ESTATE OF H.H., deceased, and as Successor-in-Interest to THE ESTATE OF SARA
                                           6   SCHNEIDER, deceased, by and through his Guardian ad Litem, JUDY SCHNEIDER, pray for
                                           7   judgment against Defendants for their wrongful, malicious, oppressive, and fraudulent conduct, all
                                           8   as described herein, as follows:
                                           9           1.      Awarding Plaintiffs damages against Defendants in an amount reasonably in excess
                                          10                   of Seventy-Five Thousand Dollars ($75,000.00);
R OBINS K APLAN LLP




                                          11           2.      For injunctive relief:
            A TTORNEYS A T L AW




                                          12                   a.        prohibiting the sale of dusting sprays designed, manufactured, distributed
                          L OS A NGELES




                                          13                             and sold by Defendants containing difluoroethane to minors;
                                          14                   b.        prohibiting the sale of more than one can of dusting spray designed,
                                          15                             manufactured,    distributed,   and   sold   by   Defendants    containing
                                          16                             difluoroethane per consumer within a 30-day period of time;
                                          17                   c.        prohibiting Defendants from designing, manufacturing, distributing, and
                                          18                             selling dusting sprays containing difluoroethane without an effective
                                          19                             physical mechanism or chemical composition to deter inhalant abuse.
                                          20           3.      Ordering an abatement of the ongoing public nuisance conditions caused by Ultra
                                          21                   Duster;
                                          22           4.      Awarding Plaintiffs pre-judgment and post-judgment interest;
                                          23           5.      Awarding Plaintiffs their reasonable costs and disbursements;
                                          24           6.      Awarding Plaintiffs punitive damages;
                                          25           7.      Awarding Plaintiffs costs of investigation and reasonable attorney's fees;
                                          26           8.      Awarding such additional relief as the Court may deem just and equitable.
                                          27

                                          28
                                               Case No. 3:20-cv-06942                           - 66 -
                                                                                                                                        COMPLAINT
                                                 Case 4:20-cv-06942-DMR Document 1 Filed 10/05/20 Page 67 of 67



                                           1                                     DEMAND FOR JURY TRIAL

                                           2           Plaintiffs hereby demand a trial by jury as to all issues so triable.
                                           3
                                               DATED: October 5, 2020                          ROBINS KAPLAN LLP
                                           4

                                           5                                                   By:   /s/ David Martinez
                                           6                                                        David Martinez, State Bar No. 193183
                                                                                                    Tara Sutton (pro hac vice to be submitted)
                                           7                                                        Gary Wilson, State Bar No. 139358
                                                                                                    Philip Sieff (pro hac vice to be submitted)
                                           8                                                        Jason DePauw (pro hac vice to be submitted)
                                                                                                    Rashanda Bruce (pro hac vice to be submitted)
                                           9
                                                                                               Attorneys for Plaintiffs
                                          10
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               Case No. 3:20-cv-06942                           - 67 -
                                                                                                                                     COMPLAINT
